            Case MDL No. 2989 Document 259 Filed 03/11/21 Page 1 of 56




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE:
                                                                             MDL No. 2989
JANUARY 2021 SHORT SQUEEZE TRADING
LITIGATION



                      NOTICE OF POTENTIAL TAG-ALONG ACTION

         In accordance with Rule 6.2(d) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, Defendants Robinhood Financial LLC, Robinhood Securities,

LLC and Robinhood Markets, Inc. write to notify the Judicial Panel on Multidistrict Litigation of

the potential tag-along action listed on the attached Schedule of Potential Tag-Along Actions. A

docket sheet and complaint for the potential tag-along action is attached.



Dated: March 11, 2021                                 Respectfully Submitted,

                                                      CRAVATH, SWAINE & MOORE LLP

                                                      By: /s/ Kevin J. Orsini
                                                      Kevin J. Orsini
                                                      New York Bar No. 4261806
                                                      825 Eighth Avenue
                                                      New York, NY 10019
                                                      Tel: (212) 474-1000
                                                      Fax: (212) 474-3700
                                                      korsini@cravath.com

                                                      Attorneys for Defendants Robinhood
                                                      Financial LLC, Robinhood Securities,
                                                      LLC and Robinhood Markets, Inc.
              Case MDL No. 2989 Document 259 Filed 03/11/21 Page 2 of 56




                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION


 IN RE:
                                                                   MDL No. 2989
 JANUARY 2021 SHORT SQUEEZE TRADING
 LITIGATION



                       SCHEDULE OF POTENTIAL TAG-ALONG ACTIONS

          Plaintiffs           Defendants         District     Case No.      Judge

1.   Taylor              Robinhood Financial   Central       21-cv-02230
     Thompson            LLC                   District of                        —
                                               California
            Case MDL No. 2989 Document 259 Filed 03/11/21 Page 3 of 56



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION


IN RE:
                                                                              MDL No. 2989
JANUARY 2021 SHORT SQUEEZE TRADING
LITIGATION



                                      PROOF OF SERVICE

         Pursuant to Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, I hereby certify that true and correct copies of the Notice of Related

Action were served via CM/ECF on all registered CM/ECF users on March 11, 2021.



Dated: March 11, 2021                                 Respectfully Submitted,

                                                      CRAVATH, SWAINE & MOORE LLP

                                                      By: /s/ Kevin J. Orsini
                                                      Kevin J. Orsini
                                                      New York Bar No. 4261806
                                                      825 Eighth Avenue
                                                      New York, NY 10019
                                                      Tel: (212) 474-1000
                                                      Fax: (212) 474-3700
                                                      korsini@cravath.com

                                                      Attorneys for Defendants Robinhood
                                                      Financial LLC, Robinhood Securities,
                                                      LLC and Robinhood Markets, Inc.
                   Case MDL No. 2989 Document 259 Filed 03/11/21 Page 4 of 56

                           Query    Reports     Utilities   Help    Log Out

                                                                                                      ACCO

                         UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                      CIVIL DOCKET FOR CASE #: 2:21-cv-02230


Thompson v. ROBINHOOD FINANCIAL LLC                                Date Filed: 03/11/2021
Assigned to:                                                       Jury Demand: Defendant
Demand: $0                                                         Nature of Suit: 370 Other Fraud
Case in other court: Los Angeles County Superior Court,            Jurisdiction: Federal Question
                    21STCV04909
Cause: 28:1441 - Notice of Removal - Securities Fraud
Plaintiff
Taylor Thompson                                    represented by Taylor Thompson
                                                                  PRO SE


V.
Defendant
ROBINHOOD FINANCIAL LLC                            represented by Naeun Rim
                                                                  Bird Marella Boxer Wolpert Nessim Drooks
                                                                  Lincenberg and Rhow
                                                                  1875 Century Park East 23rd Floor
                                                                  Los Angeles, CA 90067-2516
                                                                  310-201-2100
                                                                  Fax: 310-201-2110
                                                                  Email: nrim@birdmarella.com
                                                                  ATTORNEY TO BE NOTICED


Date Filed       # Docket Text
03/11/2021       1 NOTICE OF REMOVAL from Los Angeles County Superior Court, case number
                   21STCV04909 Receipt No: ACACDC-30903184 - Fee: $402, filed by defendant
                   ROBINHOOD FINANCIAL LLC. (Attachments: # 1 Exhibit A; copies of all process,
                   pleadings, and orders served upon Robinhood in the State Court Action) (Attorney Naeun
                   Rim added to party ROBINHOOD FINANCIAL LLC(pty:dft))(Rim, Naeun) (Entered:
                   03/11/2021)
03/11/2021       2 CIVIL COVER SHEET filed by Defendant ROBINHOOD FINANCIAL LLC. (Rim,
                   Naeun) (Entered: 03/11/2021)
     CaseCase
          2:21-cv-02230
               MDL No. 2989
                        Document
                            Document
                                 1 Filed
                                     25903/11/21
                                          Filed 03/11/21
                                                   Page 1 Page
                                                          of 5 Page
                                                               5 of 56ID #:1




 1 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 2 Grace W. Kang - State Bar No. 271260
      gkang@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Robinhood
 7 Financial LLC
 8
 9                        UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 TAYLOR THOMPSON, on behalf of              Case No. 21-2230
   himself and all other California
13 residents similarly situated,              [Los Angeles Superior Court
                                              Case No. 21STCV04909]
14               Plaintiff,
                                              NOTICE OF REMOVAL
15         vs.
                                              Action Filed: February 8, 2021
16 ROBINHOOD FINANCIAL LLC,
17               Defendant.
18
19
20
21
22
23
24
25
26
27
28

                                     NOTICE OF REMOVAL
     CaseCase
          2:21-cv-02230
               MDL No. 2989
                        Document
                            Document
                                 1 Filed
                                     25903/11/21
                                          Filed 03/11/21
                                                   Page 2 Page
                                                          of 5 Page
                                                               6 of 56ID #:2




 1 TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF, AND HIS
 2 ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that Defendant Robinhood Financial LLC
 4 (“Robinhood”) hereby removes the above-captioned action from the Superior Court
 5 of the State of California, County of Los Angeles, to the United States District Court
 6 for the Central District of California, Western Division. This removal is pursuant to
 7 15 U.S.C. §§ 77p(c), 78bb(f)(2) and 28 U.S.C. § 1446.
 8         In support of this Notice of Removal, Robinhood states the following:
 9 I.      STATEMENT OF JURISDICTION
10         1.    On February 8, 2021, Plaintiff filed a civil putative class action
11 Complaint entitled Taylor Thompson, et al. v. Robinhood Financial LLC, Case No.
12 21STCV04909, in the Superior Court of the State of California, County of Los
13 Angeles (the “State Court Action”). Robinhood was served with the summons and
14 Complaint on February 9, 2021. Attached hereto as Exhibit A are true and correct
15 copies of all process, pleadings, and orders served upon Robinhood in the State
16 Court Action.
17         2.    The action is removable to this Court under the Securities Litigation
18 Uniform Standards Act (“SLUSA”), 15 U.S.C. §§ 77p(c) and 78bb(f)(2), because it
19 is a covered class action based on state law and involves a covered security. See
20 Northstar Fin’l Advisors, Inc. v. Schwab Investments, 904 F.3d 821, 828-30 (9th
21 Cir. 2013) (holding that SLUSA “must be construed broadly” and that “plaintiffs
22 cannot avoid preclusion through artful pleading” (internal citation omitted));
23 Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1223 (9th Cir. 2009)
24 (explaining that “Congress’s purpose in enacting SLUSA was to channel securities
25 fraud litigation away from state-law class actions and into the federal courts”).
26         3.    Plaintiff alleges that Robinhood made untrue statements or omissions
27 of material fact in connection with the purchase or sale of covered securities, and
28 that Robinhood used or employed manipulative devices in connection with the

                                               2
                                      NOTICE OF REMOVAL
     CaseCase
          2:21-cv-02230
               MDL No. 2989
                        Document
                            Document
                                 1 Filed
                                     25903/11/21
                                          Filed 03/11/21
                                                   Page 3 Page
                                                          of 5 Page
                                                               7 of 56ID #:3




 1 purchase or sale of covered securities. See 15 U.S.C. §§ 77p(b) and 78bb(f)(1).
 2 Plaintiff alleges that Robinhood made “affirmative misrepresentations and material
 3 omissions regarding the services it would provide.” (Compl. ¶ 76.) Plaintiff alleges
 4 that the “information Defendant misrepresented and concealed would be and is
 5 material to reasonable consumers” and that “at no time did [Defendant] disclose that
 6 it would restrict trading for all of its customers without regard for the nature of the
 7 trading activity.” (Id. ¶ 77.) Plaintiff alleges that Robinhood’s “conduct,
 8 misrepresentations, and omissions have also impaired the competition within the
 9 market it was attempting to service.” (Id. ¶ 78.)
10         4.    Plaintiff alleges that he placed purchase orders with Robinhood for
11 stock in AMC Entertainment Holdings, Inc. (“AMC”). (Compl. ¶¶ 25-28.) Plaintiff
12 purports to bring claims on behalf of Robinhood customers “who placed a purchase
13 order with Robinhood for a BLOCKED STOCK but that order was not fulfilled.”
14 (Id. ¶ 32.) Plaintiff defines the term “BLOCKED STOCK” in Paragraph 2 of his
15 Complaint to mean eight specific stocks, one of which is AMC. (See id. ¶ 2.)
16         5.    This action is a “covered class action” under SLUSA because the
17 Complaint seeks to recover damages on behalf of more than 50 persons or
18 prospective class members, and the Complaint alleges that questions of law or fact
19 common to those persons or members of the prospective class, without reference to
20 issues of individualized reliance on an alleged misstatement or omission,
21 predominate over any questions affecting only individual persons or members. See
22 15 U.S.C. §§ 77p(f)(2)(A) and 78bb(f)(5)(B); (Compl. ¶ 32).
23         6.    This action involves a “covered security” as defined under SLUSA
24 because AMC and the other seven securities at issue in the Complaint (which
25 Plaintiff defines in Paragraph 2 as “BLOCKED STOCK”) were listed or authorized
26 for listing on the New York Stock Exchange at the time during which Plaintiff
27 alleges that the misrepresentations or omissions occurred. See 15 U.S.C.
28 §§ 77r(b)(1)(A) and 78bb(f)(5)(E); (Compl. ¶ 2).

                                               3
                                      NOTICE OF REMOVAL
     CaseCase
          2:21-cv-02230
               MDL No. 2989
                        Document
                            Document
                                 1 Filed
                                     25903/11/21
                                          Filed 03/11/21
                                                   Page 4 Page
                                                          of 5 Page
                                                               8 of 56ID #:4




 1 II.     TIMELINESS OF REMOVAL
 2         7.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is being filed
 3 within thirty (30) days of service of the Complaint upon Robinhood. This Notice of
 4 Removal is thus timely filed in accordance with 28 U.S.C. § 1446(b).
 5 III.    PROCEDURAL REQUIREMENTS
 6         8.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,
 7 pleadings, and orders served upon Robinhood are attached as Exhibit A to this
 8 Notice of Removal.
 9         9.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is
10 being served upon Plaintiff’s counsel and a copy will be filed with the Clerk of the
11 Superior Court of California, County of Los Angeles.
12 IV.     DEFENSES
13         10.    By removing this action to the United States District Court for the
14 Central District of California, Western Division, Robinhood does not waive any
15 jurisdictional or other defenses that may be available to it, including, but not limited
16 to, lack of personal jurisdiction and/or improper venue.
17         WHEREFORE, Robinhood respectfully requests that the Court assume full
18 jurisdiction over this action as if Plaintiff originally filed the Complaint in this Court
19 and that the above-captioned action be removed from the Superior Court of the State
20 of California, County of Los Angeles, to this Court.
21
22
23
24
25
26
27
28

                                                4
                                       NOTICE OF REMOVAL
     CaseCase
          2:21-cv-02230
               MDL No. 2989
                        Document
                            Document
                                 1 Filed
                                     25903/11/21
                                          Filed 03/11/21
                                                   Page 5 Page
                                                          of 5 Page
                                                               9 of 56ID #:5




 1 DATED: March 11, 2021               Naeun Rim
                                       Grace W. Kang
 2
                                       Bird, Marella, Boxer, Wolpert, Nessim,
 3                                     Drooks, Lincenberg & Rhow, P.C.
 4
 5
                                       By:         /s/ Naeun Rim
 6
                                                         Naeun Rim
 7                                           Attorneys for Defendant Robinhood
 8                                           Financial LLC

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
                                     NOTICE OF REMOVAL
Case 2:21-cv-02230
     Case MDL No. 2989
                   Document
                       Document
                            1-1 Filed
                                 259 03/11/21
                                      Filed 03/11/21
                                                Page 1Page
                                                       of 4410Page
                                                               of 56ID #:6




               EXHIBIT A




                                    1
Case 2:21-cv-02230
     Case MDL No. 2989
                   Document
                       Document
                            1-1 Filed
                                 259 03/11/21
                                      Filed 03/11/21
                                                Page 2Page
                                                       of 4411Page
                                                               of 56ID #:7




                         Table of Contents to Exhibit A




  Page                                         Document
    3        Notice of Case Assignment
    5        Complaint
   25        Civil Case Cover Sheet
   31        Summons
   32        Declaration of T. Thompson
   34        Initial Status Conference Order
   40        Order Re: Newly Assigned Case
   42        Certificate of Mailing for Court Order Re: Newly Assigned Case
   43        Nunc Pro Tunc Order
   44        Certificate of Mailing for Nunc Pro Tunc Order




                                         2
             Case 2:21-cv-02230
                  Case MDL No. 2989
                                Document
                                    Document
                                         1-1 Filed
                                              259 03/11/21
                                                   Filed 03/11/21
                                                             Page 3Page
                                                                    of 4412Page
                                                                            of 56ID #:8


                                                                                                          Reservad (or Ch:1rk's File Stamp
                       SUPERIOR COURT OF CALIFORNIA
                          COUNTY OF LOS ANGELES
     COURTHOUSE ADDRESS:
   Spring Street Courthouse
                                                                                                                     FILED
                                                                                                      Superior Court of California
   312 North Spring Street, Los Angeles, CA 90012                                                       County of LusAngsles
                                                                                                                02/08/2021
                       NOTICE OF CASE ASSIGNMENT                                             S·1~·t1 R   C~·i<'J·. [.1.,!.'0.fl-\'00",ce ,I C<!IX o!C,:iu·1

                                                                                               Sv: ----------·---~~~-~\' __ -~- __ L\::x.ty
                           UNLIMITED CIVIL CASE

                                                                                       CASE NUMBER:

    Your case is assigned for all purposes to the judicial office,· indicated below. 21 STCV04909

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                 ASSIGNED JUDGE               DEPT      ROOM      :                ASSIGNED JUDGE                           DEPT           ROOM
                                                                  ;<
     V !Amy D. Hogue                         7
                                                                           I




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer/ Clerk of Court
    on 02/08/2021                                                              By S. Drew                                                , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
                                                                       3
            Case 2:21-cv-02230
                 Case MDL No. 2989
                               Document
                                   Document
                                        1-1 Filed
                                             259 03/11/21
                                                  Filed 03/11/21
                                                            Page 4Page
                                                                   of 4413Page
                                                                           of 56ID #:9


                                    INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

 The following critical provisions of the California Rules of Court, Title 3, Division 7. as applicable in the Superior Court, are summarized
 for your assistance.

APPLICATION
The Division 7 Rules were effective Janual)' 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the otJ1ers are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A chalJenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or ifa party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigried to the Independent Calendaring Courts    wrn be subject to processing under the following time standards:
COMPLAINTS
All complaints shall be served within 60 days of filing and proofofservice shall be filed within 90 days.

CROSS-COMPLAINTS
Without lba"Ve of couit first being obtained, no cross-complaint may be filed by any party after their answer is filed.         Cross-
complainls shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing dale.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Cotirt will require the j)ifrfies to at1end a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine~ bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, spedal jury instructions~ and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
1ists of exhibits and witnesses) and have submitted to the court a brief statement of the case to bu read to the jury panel as rnquired
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court' will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trinl Court Dc]ay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
'Ptfrsufillt to-Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Court'house and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is foun<l not to be a class action it will be returned to an [ndependent
Calendar Courtroom for a11 purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
                                                                     4
Case 2:21-cv-02230
      Case MDL No. 2989
                   Document
                        Document
                            1-1 Filed
                                 259 03/11/21
                                      Filed 03/11/21
                                               Page 5Page
                                                     of 44 14Page
                                                              of 56ID #:10




       Paul R. Kiesel, State Bar No. 119854
         kiesel@kiesel.law
   2   Jeffrey A. Koncius, State Bar No. 189803
         koncius@kiese/.law
   3   CherisseH.Cleofe, StateBarNo. 290152
         c/eofe@kiesel.law                                             FEB 08 2021
   4   KIESEL LAW LLP
       8648 Wilshire Boulevard
   5   Beverly Hills, California 90211-2910                Shani R. carter, Executive Officer/Clelk ol Court
       Tel: 310-854-4444
   6   Fax: 310-854-0812

   7 Richard C. Dalton, State Bar No. 268598
        rick@rickdaltonlaw.com
   8 RICHARD C. DALTON, LLC
     P.O.Box358
  9 Carencro, Louisiana 70520
     Tel:      (337) 371-0375
 10
     [Additional Counsel on signature page.]
 11
     Attorneys for Plaintiff TAYLOR THOMPSON,
 12 on behalf of himself and all other California
     residents similarly situated
 13
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
 14
                          COUNTY OF LOS ANGELES, CENTRAL DISTRICT
 15
     TAYLOR THOMPSON, on behalf of himself
 16 and all other California residents similarly
                                                  Case No
                                                          ·
                                                              21 SJ CVQ,. 909  .,
     situated,                                    CLASS ACTION
 17
                     Plaintiff,                   CLASS ACTION COMPLAINT FOR:
 18
             v.                                   (1) BREACH OF IMPLIED COVENANT
 19                                               OF GOOD FAITH AND FAIR DEALING
     ROBINHOOD FINANCIAL LLC,
 20                                               (2) BREACH OF FIDUCIARY DUTY
                     Defendant.
 21                                               (3) VIOLATION OF CALIFORNIA
                                                  CONSUMERS LEGAL REMEDIES ACT
 22                                               (Cal. Civ. Code§§ 1750, et seq.)

 23                                                (4) VIOLATION OF CALIFORNIA
                                                   UNFAIR COMPETITION LAW (Cal. Bus.
 24                                                & Prof. Code§ 17200, et seq.)

 25                                                (5) VIOLATION OF CALIFORNIA
                                                   FALSE ADVERTISING LAW (Cal. Bus. &
 26                                                Prof. Code § 17500, et seq.)

 27                                                 (6) NEGLIGENCE
                                                    JURY TRIAL DEMANDED
 28


                                        CLASS ACTION COMPLAINT


                                              5
                    Case 2:21-cv-02230
                          Case MDL No. 2989
                                       Document
                                            Document
                                                1-1 Filed
                                                     259 03/11/21
                                                          Filed
                                                            ')
                                                                03/11/21
                                                                   Page 6Page
                                                                         of 44 15Page
                                                                                  of 56ID #:11




                     I          Plaintiff TAYLOR THOMPSON ("THOMPSON" or "Plaintiff'), on behalf of himself and

                     2 all other California residents similarly situated (the "Class," as defined below), alleges as follows

                     3 upon information and belief based, inter alia, upon investigation conducted by Plaintiff and his

                     4 counsel, except as to those allegations pertaining to Plaintiff personally, which are alleged upon

                     5 knowledge:

                     6                                            INTRODUCTION

                     7           1.     Defendant ROBINHOOD FINANCIAL LLC ("ROBINHOOD") is an online,

                     8 introducing broker, with a wildly popular platform. It has marketed itself to the public that by using

                     9 its services on a phone or computer a person could make unlimited, commission-free trades.

                    10 ROBINHOOD became very popular as a result of its marketing and advertising emanating from its

                    11   headquarters in California and it has positioned itself as a way for the masses to trade stock, options

As           .~     12 and cryptocurrency. In the past it has used the slogan "Let the people trade." 1
""' ~ <Ea
...:i               13          2.      ROBINHOOD has been very successful in its marketing and hit a chord with
f$ j '3
-<
...:i
       -.; u.
        00     00   14 California consumers who flocked to the platform to make the unlimited commission-free trades
        >, -

""'s ~
i:.r:i
(/'J
        O      >,
        t:l 'i::
                    15 promised by ROBINHOOD. Unfortunately, however, ROBINHOOD was too successful for itself
~~~                 16 and did not have the capital, operational technology and capabilities to appropriately handle trades
             ~

                    17 for all of its customers. When trading volumes increased, it purposefully, willfully, and knowingly

                    18 restricted trading in certain stocks including, but not limited to, Gamestop Corp. ("GME"), AMC

                    19 Entertainment Holdings Inc. ("AMC"), BlackBerry Ltd ("BB"), Nokia Oyj ("NOK"), Bed Bath &

                    20 Beyond, Inc. ("BBBY"), Express, Inc. ("EXPR"), Koss Corporation ("KOSS") and Naked Brand

                    21   Group Ltd ("NAKD") (collectively, the "BLOCKED STOCKS") thereby depriving California

                    22 consumers the ability to trade as had been promised.

                    23          3.      ROBINHOOD knew, or should have known, that the model that it had marketed and

                    24 built would be unsustainable in market conditions such as recently experienced. Nevertheless, by

                    25 only focusing on growth-and not the ability to deliver the products and services promised in its

                    26

                    27   1
                        @RobinhoodApp, Twitter (Mar. 23, 2016, 11 :30 AM),
                    28 https://twitter.com/RobinhoodApp/status/712708069369782272.

                                                                           2
                                                              CLASS ACTION COJVIPLAINT

                                                                     6
Case 2:21-cv-02230
      Case MDL No. 2989
                   Document
                        Document
                            1-1 Filed
                                 259 03/11/21
                                      Filed 03/11/21
                                               Page 7Page
                                                     of 44 16Page
                                                              of 56ID #:12




     I    advertising and elsewhere-ROBINHOOD ignored its own mantra to let the people trade, and

     2 blocked access to millions of customers for self-serving reasons. As a direct result, Plaintiff and the

     3    Class were damaged as set forth below.

 4                                    PARTIES, JURISDICTION AND VENUE

 5               4.       Plaintiff, TAYLOR THOMPSON, resides in Los Angeles, California. Plaintiff has

 6 been an active user ofROBINHOOD since 2019 when he was drawn to the platform by its promise

 7 of unlimited commission-free trades.

 8               5.       Defendant ROBINHOOD FINANCIAL LLC is a Delaware Corporation with

 9 headquarters in Menlo Park, California. It is an "Introducing Broker" and has over 10 million daily

10 active users of its platform.

11               6.       This Court has jurisdiction over this action pursuant to California Code of Civil

12 Procedure sections 395 and 410.10. This action is brought as a class action on behalf of Plaintiff and

13       Class members pursuant to California Code of Civil Procedure section 3 82.

14               7.       This Court has personal jurisdiction over ROBINHOOD because such Defendant is

15 headquartered, and has its principal place of business, in California.

16               8.       Venue is proper in this Court pursuant to California Code of Civil Procedure sections

17 395 and 395.5 because ROBINHOOD regularly conducts business in this county, unlawful acts or

18       omissions have occurred in this county, and Plaintiff resides in this county.

19                                           FACTUAL BACKGROUND
20               9.       ROBINHOOD is a trading app and platform that lets investors trade stocks, options,

21       exchange-traded funds and cryptocurrency.

22               IO.      ROBINHOOD operates a website and mobile apps for iPhone, Apple Watch, and

23       Android. The company has no storefront offices and operates entirely online from its headquarters

24       in California.

25               I 1.     ROBINHOOD has more than 10 million users and its customers place trades through

26       its website or its "app".

27               12.      ROBINHOOD has experienced significant growth as a relatively new online

28       brokerage firm and has hastily brought on millions of clients without investing in the operational

                                                           3
                                              CLASS ACTION COMPLAINT

                                                     7
                Case 2:21-cv-02230
                      Case MDL No. 2989
                                   Document
                                        Document
                                            1-1 Filed
                                                 259 03/11/21
                                                      Filed 03/11/21
                                                               Page 8Page
                                                                     of 44 17Page
                                                                              of 56ID #:13




                     1 capabilities to appropriately handle the trading for all of its clients.
                  2             13.     Over the past few years ROBINHOOD reportedly has increased from 6 million

                  3 subscribers in 2018, to 10 million by the end of2019 and surpassed 13 million subscribers in May
                  4 2020. 2

                  5             14.     In 2019, ROBINHOOD raised $323 million in funding at a $7.6 billion valuation.
                  6             15.     ROBINHOOD has extensively marketed itself to California consumers which has

                 7 fueled its expansion. Examples ofROBINHOOD's marketing slogans during this hasty expansion

                 8 period include:

                 9                      •      Jan. 6, 2018
                10

                II                                 Investing.
11.
>--1  ·s"
>--1 " <2
                12

                13
                                                   Now for the rest
:s::l~u.
~ t;j
>--1 >,
     ~    ~
           ~

          B:l
                14                                 of us.
      gs ..Q
>--1 "
µi              15
g<Z
r/J
          ij
          ~
                16
                                                   Robinhood lets you learn to invest in the stock
                                                   market for free.
                17 II I

                18 I II

                19 / II

                20 I II

                21 II I

                22 I II

                23 II I

                24
                       2
                25   Maggie Fitzgerald, Start-up Robinhood Tops 10 Ali/lion Accounts Even as industry Follows in
                   Free-Trading Footsteps, CNBC (Dec. 4, 2019), https://www.cnbc.com/2019/12/04/start-up-
                26 robinhood-tops-10-million-accounts-even-as-industry-follows-in-free-trading-footsteps.html;
                27 Nathaniel Popper, Robinhood Has Lured Young Traders, Sometimes With Devastating Results,
                   N.Y. Times (July 8, 2020), https://www.nytimes.com/2020/07/08/technology/robinhood-risky-
                28 trading.html

                                                                           4
                                                              CLASS ACTION COlVIPLAINT

                                                                    8
                    Case 2:21-cv-02230
                          Case MDL No. 2989
                                       Document
                                            Document
                                                1-1 Filed
                                                     259 03/11/21
                                                          Filed 03/11/21
                                                                   Page 9Page
                                                                         of 44 18Page
                                                                                  of 56ID #:14




                         1                    •          Jan. 1, 2019

                     2

                     3                                      Invest for Free
                     4

                     5
                                                          Invest in stocks, ETFs, options, and
                     6
                                                      cryptocurrencies, all commission-free,
                     7
                                                            right from your phone or desktop.
                     8
                                              •         July 1, 2019
                     9

                    10

                    11
                                                           Invest
11..
e..:i
            .§      12                                     Commission-Free
e..:i " <8          13
:s:-<i:: j.; 'au_
                    14                                     Invest in stocks, ETFs, options, and
e..:i ~,"l
~      V    .,...
~      Ei::,::                                             cryptocurrencies, all commission-free,
                    15
r/)    ~ £                                                 right from your phone or desktop.
~
>-<          "~
~           ~       16

                    17                       •          Jan. 1, 2020

                    18

                    19                                   Break Free from Commission Fees
                             Make unlJmited commission-free trades In stocks, funds, and options with Roblnhood FJnanclal. The same goes tor buying and selling
                    20                                        cryptocurrencles with Robinhood Crypto.Zero commission fees.

                    21

                    22                       •         May 28, 2020
                    23
                                                  Break Free from Commission Fees
                    24

                    25                    Make unlimited commission-free trades in stocks, ETFs, and
                    26                       options with Robinhood Financial, as well as buy and sell

                    27                  cryptocurrencies with Robinhood Crypto. See our fee schedule
                                                                         to learn more about cost.
                    28

                                                                                            5
                                                                          CLASS ACTION COMPLAINT

                                                                                    9
Case 2:21-cv-02230
      Case MDL No. Document
                   2989 Document
                            1-1 Filed
                                   25903/11/21
                                        Filed 03/11/21
                                                 Page 10Page
                                                         of 4419Page
                                                                 of 56ID #:15




     1           16.    The onboarding of so many clients by ROBINHOOD was done without regard as to

  2 whether it could adequately service its clientele as set forth herein. Moreover, ROBINHOOD's on-

  3 boarding allowed clients to open option accounts even though they lacked the appropriate level of
  4 experience. 3

  5             17.    On or around January 22, 2021, shares of stocks such as Gamestop Corp. ("GME")
  6 and others began to rise.

  7             18.    At that time, ROBINHOOD allowed retail investors to trade stocks on the open
  8 market.

  9             19.    On or about January 28, 2021, ROBINHOOD deprived Plaintiff and the members of

10 the Class the ability to use its services by intentionally, abruptly, purposefully, willfully and

11 knowingly preventing the legitimate trading of the BLOCKED STOCKS. Meaning, Plaintiff and

12 the Class could no longer invest, day trade or, in some instances, even search for the BLOCKED

13       STOCKS on ROBINHOOD.

14              20.    ROBINHOOD's actions were done purposefully, knowingly and intentionally due

15 to calls for capital that had been placed on it by the Depository Trust & Clearing Corporation

16 ("DTCC"). 4 The DTCC is Wall Street's main clearinghouse for stock trades.
17              21.    On the morning of January 28, 2021, the DTCC notified ROBINHOOD that it had

18 to put up $3 billion in additional collateral as a cushion against the trades of its customers. According

19 to Vlad Tenev, a co-founder ofROBINHOOD, this was "an order of magnitude more" than usually
20 required.

21              22.    ROBINHOOD, not having such capital reserves on hand, negotiated to reduce the

22 amount being asked of it and in exchange for it having to post only $700 million ROBINHOOD

23       agreed to limit trading, allowing customers to sell, but not buy, the BLOCKED STOCKS.
24
         3
     Nathaniel Popper, Robinhood Has Lured Young Traders, Sometimes with Devastating Results,
25 N.Y. Times (July 8, 2020) (noting "at least part ofRobinhood's success appears to have been built
   on a Silicon Valley playbook of behavioral nudges and push notifications, which has drawn
26
   inexperienced investors into the riskiest trading").
27       4
    Nathaniel Popper, et al., Robinhood, Under the Gun, Raises $2.4 Billion, N.Y. Times (Feb. 1,
28 2021 ), https://www .nytimes.com/2021/02/01/business/robinhood-gamestop-trading.html

                                                       6
                                          CLASS ACTION COMPLAINT

                                                10
                       Case 2:21-cv-02230
                             Case MDL No. Document
                                          2989 Document
                                                   1-1 Filed
                                                          25903/11/21
                                                               Filed 03/11/21
                                                                        Page 11Page
                                                                                of 4420Page
                                                                                        of 56ID #:16
                                                                                      ;




                            I           23.     Not all broker dealers reacted to the increase in trading volume by restricting trade

                        2 and restricting their customers as ROBINHOOD did. For example, another brokerage house took a

                        3 much more nuanced approach to protect itself. Rather than using the sledgehammer that

                        4 ROBINHOOD applied to its customers, this other company restricted trading in certain volatile

                        5 stocks by requiring purchasers to have the cash in their account to transact the purchase. Further, if

                        6 a customer had previously held any of the stocks on margin, that customer had to reduce the margin

                        7 balance to zero. Finally, for a short position a customer had to have a balance in their account of

                        8 300% of the value of the security shorted so as to hedge some of the risk if the price appreciated.

                        9 Instead of distinguishing between customers who had the cash to buy the BLOCKED STOCKS and

                       10 those that were doing so in other positions, ROBINHOOD restricted purchases by all of its clients.

                       11               24.    The Financial Industry Regulatory Authority ("FINRA") regulates broker dealers

                       12 like ROBINHOOD. FINRA's Rules and Guidance 5310.01 ("Best Execution and Interpositioning
11-<
.....:i         ·a"'
.....:i " s8           13 Rule") requires thatROBINHOOD "must make every effort to execute a marketable customer order
~j~
<O;       1;l   u.
.....:i   w w          14 that it receives promptly and fully." By not responding at all to some of its clients' orders to purchase
.....:i   ;>, ""
          (I),,-;

i:il 6 ~               15       BLOCKED STOCKS, ROBINHOOD breached this requirement, and caused substantial losses due
rF.l      il    ,.Q
~~zt                   16 solely to its own, and self-serving, intentional acts. As explained by ROBINHOOD in a recent blog
                ~


                       17 post: "[T]hat' s what led us to put temporary buying restrictions in place on a small number of

                       18 securities that the clearinghouses had raised their deposit requirements on. It was not because we

                       19 wanted to stop people from buying these stocks. We did this because the required amount we had

                       20 to deposit with the clearinghouse was so large-with individual volatile securities accounting for

                       21       hundreds of millions of dollars in deposit requirements-that we had to take steps to limit buying

                       22 in those volatile securities to ensure we could comfortably meet our requirements." 5 Simply put,

                       23       faced with additional deposit requirements ROBINHOOD could not meet, and lacking the

                       24 technology to restrict only certain accounts, ROBINHOOD choose a remedy that unnecessarily

                       25       violated the Best Execution Rule, and in so doing, put its own interests above those of its customers.

                       26

                       27       5
                            What happened this week, Robinhood Blog (Jan. 29, 2021 ),
                       28 https://blog.robinhood.com/news/2021/1/29/what-happened-this-week

                                                                                  7
                                                                    CLASS ACTION COMPLAINT

                                                                           11
                    Case 2:21-cv-02230
                          Case MDL No. Document
                                       2989 Document
                                                1-1 Filed
                                                       25903/11/21
                                                            Filed 03/11/21
                                                                     Page 12Page
                                                                             of 4421Page
                                                                                     of 56ID #:17




                         1       PLAINTIFF'S EXPERIENCE WITH ROBINHOOD AND THE BLOCKED STOCKS

                      2                 25.   On January 26, 2021, Plaintiff deposited $200 into his ROBINHOOD account to add

                      3 to his balance of $35.00 as he wanted to buy $235.00 of AMC stock at the market price of

                      4 approximately $8.00 per share. After placing that buy order on ROBINHOOD, Plaintiff decided to

                      5 place an order for additional shares of AMC and deposited $200 more into his account. Plaintiff

                      6 again placed a market order with ROBINHOOD. From his understanding and experience in having

                      7 traded on the ROBINHOOD platform for more than one year, Plaintiff thought that he was now the

                      8 owner of $435 of AMC stock and he did not check his account for the balance of the day.

                     9                  26.   On January 27, 2021, Plaintiff checked his account on his phone after waking up and
                    10 saw that AMC was now trading at around $16.00 per share. He was pleased that the value of his

                    11 AMC position had doubled overnight-or so he thought-until Plaintiff realized his ROBINHOOD

P.                  12 account still had $435 in cash and that he owned zero shares of AMC. Confused, as this had never
....1        '§
....1 " <B          13 happened to Plaintiff before when using ROBINHOOD, Plaintiff looked in his account history and
~       """' "'"'
~ "'~ u.
....1     ~         14 it showed that his market buys of AMC had been cancelled by ROBINHOOD without explanation.
....i
µ:i
        s:E
      >,::::

        O
f./J :t:: 1::
              >,    15       Plaintiff was confused and looked online where he discovered that many other ROBINHOOD users

~<!                 16 were reporting the same experience-market buys were being canceled by ROBINHOOD without

                    17 explanation.

                    18                  27.   Undeterred, on January 27, 2021, Plaintiff again tried using ROBINHOOD to buy

                    19 $435 worth of AMC at the price of $16.00 per share (double of what he originally "purchased" it at

                    20 the day before). Moments later Plaintiff saw that despite having the cash in his ROBINHOOD

                    21       account to buy the stock, his purchase was cancelled by ROBINHOOD once again. Nevertheless,

                    22 he again tried to place a market order on ROBINHOOD to buy AMC but this time for the lower

                    23       amount of $200 and his purchase was completed at $18.79 per share. This experience of having

                    24 small orders go through and others inexplicably cancelled by ROBINHOOD continued throughout

                    25       the day.

                    26              28.       On January 28, 2021, Plaintiff eagerly awoke at market open and saw that AMC was

                    27 now trading at around $8.63 per share. He decided this was a good opportunity to buy additional

                    28 shares but when he attempted to do so on ROBINHOOD, Plaintiff received the following message

                                                                              8
                                                                 CLASS ACTION CO!vlPLAINT

                                                                        12
Case 2:21-cv-02230
      Case MDL No. Document
                   2989 Document
                            1-1 Filed
                                   25903/11/21
                                        Filed 03/11/21
                                                 Page 13Page
                                                         of 4422Page
                                                                 of 56ID #:18
                                                     1:'




     1 on his screen: "You can close out your position in this stock, but you cannot purchase additional

  2     shares." Far from the unlimited commission-free trades Plaintiff had been promised, ROBINHOOD

  3 was instead now promising only unlimited sales.

  4            29.     Plaintiff's experience was not unique and at times, some members of the Class could

  5 not even find certain stocks on the ROBINHOOD app, although all of those stocks are publicly
  6 traded companies available on other platforms.

  7            30.     Plaintiff and the members of the Class suffered harm directly as a result of

  8 ROBINHOOD's action as set forth herein.

  9                                           CLASS ALLEGATIONS

10             31.     Plaintiff brings this action, on behalf of himself and all others similarly situated, as a

11     class action.

12             32.     Class Definition. The proposed Plaintiff Class that Plaintiff seeks to represent is

13     composed of and defined as follows:

14             All California residents who are or were ROBINHOOD customers from
               January 2021 through the present who placed a purchase order with
15             ROBINHOOD for a BLOCKED STOCK but that order was not fulfilled.

16             33.     Plaintiff reserves the right to amend the class definition and to create subclasses, if

17 necessary, to maintain a cohesive class that does not require individual inquiry to determine liability.

18             34.     Excluded from the Class are: (a) Defendant and its officers, directors, employees,

19 principals, affiliated entities, controlling entities, agents, and other affiliates; (b) the agents,

20     affiliates, legal representatives, heirs, attorneys at law, attorneys in fact, or assignees of such persons

21     or entities described herein; and (c) the Judge(s) assigned to this case and any members of their

22     immediate families.

23            35.      Plaintiff is a member of the Class he seeks to represent.

24            36.      This action is properly maintainable as a class action.

25            37.      The Class for whose benefit this action is brought is so numerous that joinder of all

26     Class members is impracticable. While Plaintiff does not presently know the exact number of Class

27 members, Defendant has millions of customers.

28 / / /

                                                           9
                                             CLASS ACTION COMPLAINT

                                                    13
                 Case 2:21-cv-02230
                       Case MDL No. Document
                                    2989 Document
                                             1-1 Filed
                                                    25903/11/21
                                                         Filed 03/11/21
                                                                  Page 14Page
                                                                          of 4423Page
                                                                                  of 56ID #:19
                                                                      1:'




                      1            38.    The Class is readily ascertainable and direct notice can be provided from the records

                      2 maintained by Defendant, or by publication, the cost of which is properly imposed on Defendant.

                      3            39.   Plaintiff is committed to prosecuting this action and has retained competent counsel

                   4 experienced in litigation of this nature. Plaintiffs claims are typical of the claims of other Class

                   5 members and Plaintiff has the same interests as other Class members. Plaintiff has no interests that

                   6 are antagonistic to, or in conflict with, the interests of the other members of the Class. Plaintiff is a

                   7 more than adequate representative of the Class and will fairly and adequately protect the interests

                   8 of the Class.

                   9               40.   The prosecution of separate actions by individual Class members could create a risk

                 10 of inconsistent or varying adjudications with respect to individual members of the Class, which

                 11       could establish incompatible standards of conduct for Defendant or adjudications with respect to

p..,             12 individual members of the Class which would, as a practical matter, be dis positive of the interests
,..:i      -~
,..:i "'   <2    13 of the members of the Class not parties to the adjudications.
~j~
~ "' u.
       6 -[E
,..:i ;,,
      "' "'
                 14                41.   Furthermore, the expense and burden of individual litigation makes it impracticable
,..:i
.a     O   ;,,   15 for the individual members of the Class to redress the wrongs done to them individually. If a class
fg ~]
>-< >
~   Ji           16 action is not permitted, Class members will continue to suffer losses and Defendant's misconduct

                 17 will continue without proper remedy.

                 18                42.   Defendant has acted and refused to act on grounds generally applicable to the entire

                 19 Class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

                 20 respect to the Class as a whole.

                 21               43.    Plaintiff anticipates no unusual difficulties in the management of this litigation as a

                 22 class action.

                 23               44.    For the above reasons, a class action is superior to other available methods for the

                 24 fair and efficient adjudication of this action.

                 25               45.    There are questions of law and fact which are common to Class members and which

                 26 predominate over any questions affecting only individual members of the Class. A class action will

                 27 generate common answers to the below questions, which are apt to drive the resolution of the

                 28       litigation:

                                                                            10
                                                              CLASS ACTION COJ'v!PLAINT

                                                                    14
Case 2:21-cv-02230
      Case MDL No. Document
                   2989 Document
                            1-1 Filed
                                   25903/11/21
                                        Filed 03/11/21
                                                 Page 15Page
                                                         of 4424Page
                                                                 of 56ID #:20




     I           a.    Whether ROBINHOOD owed a duty of good faith and fair dealing to Plaintiff

 2                    and members of the Class and, if so, whether that duty was breached resulting

 3                    in damage;

 4               b.   Whether ROBINHOOD owed a fiduciary duty to Plaintiff and members of

 5                    the Class, and, if so, whether that duty was breached resulting in damage;

 6               c.   Whether ROBINHOOD represented to Plaintiff and the members of the Class

 7                    that its services had certain characteristics, uses and benefits, a particular

 8                    quality, and/or were improperly advertised violating the California

 9                    Consumers Legal Remedies Act (Cal. Civ. Code§ 1750 et seq.);

10              d.    Whether ROBINHOOD's actions relating to the provision of its service were

11                    unlawful, unfair or fraudulent business acts or practices thereby violating

12                    California's Unfair Competition Law (Cal. Bus. & Prof. Code § 17200 et

13                    seq.);

14              e.    Whether ROBINHOOD advertised its services to Plaintiff and the members

15                    of the Class in a manner that was untrue and misleading thereby violating

16                    California's False Advertising Law (Cal. Bus. & Prof. Code§ 17500 et seq.);

17              f.    Whether ROBINHOOD owed a duty of care to Plaintiff and the members of

18                    the Class which it breached resulting in damage;

19              g.    Whether Defendant's conduct harmed Plaintiff and the Class and, if so, the

20                    extent of the injury;

21              h.    Whether this case may be maintained as a class action;

22              i.    Whether and to what extent Class members are entitled to damages and other

23                    monetary relief;

24             J.     Whether and to what extent Class members are entitled to equitable relief

25                    including, but not limited to, restitution and a preliminary and/or a

26                    permanent injunction; and,

27             k.     Whether and to what extent Class members are entitled to attorneys' fees

28                    and costs.

                                               11
                                   CLASS ACTION COMPLAINT

                                          15
Case 2:21-cv-02230
      Case MDL No. Document
                   2989 Document
                            1-1 Filed
                                   25903/11/21
                                        Filed 03/11/21
                                                 Page 16Page
                                                         of 4425Page
                                                                 of 56ID #:21
                                               '1:'




 I                                      FIRST CAUSE OF ACTION

 2                     Breach oflmplied Covenant of Good Faith and Fair Dealing

 3                                     (By Plaintiff Against Defendant)

 4          46.     Plaintiff repeats and realleges each and every allegation contained in the paragraphs

 5 above as though fully set forth herein.

 6          47.     In every contract or agreement there is an implied promise of good faith and fair

 7 dealing. This implied promise means that each party will not do anything to unfairly interfere with

 8 the right of any other party to receive the benefits of the contract or agreement.

 9          48.     As ROBINHOOD should have been aware, good faith means honesty of purpose

IO without any intention to mislead or to take unfair advantage of another. Generally speaking, it means
11   being faithful to one's duty or obligation.

12          49.     ROBINHOOD violated its duty to act fairly and in good faith.

13          50.     Plaintiff and the members of the Class entered into a relationship with ROBINHOOD

14 as set forth herein, to wit, that Plaintiff and the Class would use the ROBINHOOD platform for

15   "unlimited commission-free trading".

16          51.     Plaintiff and the members of the Class did all, or substantially all, of the significant

17 things that the agreement required of them to do or, as applicable, they were excused from having

18 to do those things.

19          52.     All conditions required for ROBINHOOD's performance had occurred, namely, that

20 Plaintiff and Class members were entitled to perform "unlimited commission-free trading" of all

21   securities as promised to them.

22          53.     ROBINHOOD prevented Plaintiff and Class Members from receiving the benefits

23   under the agreement as set forth above, namely, it prevented trading in the BLOCKED STOCKS

24   and in fact, would allow only their sale so as to benefit ROBINHOOD.

25          54.     By doing the acts set forth above, ROBINHOOD did not act fairly and in good faith.

26          55.     Plaintiff and the Class were harmed by ROBINHOOD's conduct.

27 I I I

28 I I I

                                                        12
                                          CLASS ACTION COMPLAINT

                                                   16
Case 2:21-cv-02230
      Case MDL No. Document
                   2989 Document
                            1-1 Filed
                                   25903/11/21
                                        Filed 03/11/21
                                                 Page 17Page
                                                         of 4426Page
                                                                 of 56ID #:22
                                                            ';




     I                                     SECOND CAUSE OF ACTION

 2                                            Breach of Fiduciary Duty

 3                                         (By Plaintiff Against Defendant)

 4               56.     Plaintiff repeats and realleges each and every allegation contained in the paragraphs

 5 above as though fully set forth herein,

 6               57.     Broker dealers like ROBTNHOOD owe a fiduciary duty to their customers, such as

 7 Plaintiff and the members of the Class. This fiduciary duty imposed on ROBINHOOD required it

 8 to act competently, and with the utmost good faith in the best interests of Plaintiff and the members

 9 of the Class.

10               58,    Plaintiff and the members of the Class as ROBINHOOD's customers trusted it to

11       provide the services advertised and promised, namely, unlimited commission-free trading,

12               59.    The fiduciary duty arising from the relationship between Plaintiff and the members

13       of the Class, on the one hand, and ROBINHOOD, on the other hand, was breached when it prevented

14 Plaintiff and members of the Class from freely trading in the BLOCKED STOCKS and access to

15 their accounts and actual investment funds.

16               60,    ROBINHOOD breach of its fiduciary duties directly and proximately caused damage

17 to Plaintiff and the members of the Class,

18                                         THIRD CAUSE OF ACTION

19                               Violation of California Consumers Legal Remedies Act

20                                         Cal. Civ. Code §§ 1750, et seq.

21                                        (By Plaintiff Against Defendant)

22              6L      Plaintiff repeats and realleges each and every allegation contained in the paragraphs

23       above as though fully set forth herein,

24              62,     ROBINHOOD's representations and/or concealments about the services it offered

25       on its trading platform were false, misleading, and/or deceptive acts within the meaning of

26       California consumer protection statutes including the Consumers Legal Remedies Act.

27              63,     Plaintiff and members of the Class reasonably relied on the false, misleading, and/or

28       deceptive representations and concealments of material facts by Defendant.

                                                         13
                                             CLASS ACTION CO!vlPLAINT

                                                   17
                  Case 2:21-cv-02230
                        Case MDL No. Document
                                     2989 Document
                                              1-1 Filed
                                                     25903/11/21
                                                          Filed 03/11/21
                                                                   Page 18Page
                                                                           of 4427Page
                                                                                   of 56ID #:23
                                                                                     ·,


                       1               64.    Plaintiff and Class members are "consumers" within the meaning of California Civil
                    2 Code section 176l(d).

                    3                  65.   Defendant is a "person" within the meaning of California Civil Code section 1761 (c).
                    4                  66.   Plaintiffs and each Class member's use of ROBINHOOD's platform constitutes a
                    5 "transaction" within the meaning of California Civil Code section 1761 (e).

                    6                  67.   ROBINHOOD's trading platform is a "service" within the meaning of California
                    7 Civil Code section l 761(b) that was used by Plaintiff and members of the Class for personal use.

                    8                  68.   Defendant's statements regarding its services violated the Consumers Legal
                    9 Remedies Act (Cal. Civ. Code§ 1750, et seq.), in at least the following respects:

                   10                         a.     ROBINHOOD represented that its service had characteristics, uses and
                  11                                 benefits that it did not actually have (i.e., the ability the engage in unlimited

p...              12                                 commission-free trading of all stocks) in violation of Section l 770(a)(5);
~            ·@
~ " <El           13                          b.     ROBINHOOD represented that its service had a particular quality that it did
::::: j ~
<I; "'
~   ~ ~
       u"         14                                 not actually have (i.e., the ability the engage in unlimited commission-free
~ 6'~
p::i 6
Cl)     fl   .b   15                                trading of all stocks) in violation of Section l 770(a)(7); and
p::i ~ t
...... :>
:,.::        di   16                          c.    ROBINHOOD advertised their service with an intent not to sell it as
                  17                                advertised (i.e., that the service would allow for unlimited commission-free
                  18                                trading of all stocks), in violation of Section l 770(a)(9).
                  19               69.       ROBINHOOD falsely represented and/or concealed material facts regarding the
                  20 ability of consumers to trade on its platform, information that is relied upon by consumers, such as

                  21 Plaintiff and Class members, in making a decision about which services to use.

                  22               70.       Defendant's affirmative misrepresentations and material omissions, and its
                  23 publication of these material inaccuracies regarding the ROBINHOOD trading platform constitute

                  24 unfair, deceptive, and misleading business practices in violation of California Civil Code section

                  25       l 770(a).

                  26               71.       Plaintiff, on behalf of himself and the Class, seeks injunctive relief, only, on this
                  27 Cause of Action.

                  28 I I I

                                                                                14
                                                                  CLASS ACTION COMPLAINT

                                                                         18
Case 2:21-cv-02230
      Case MDL No. Document
                   2989 Document
                            1-1 Filed
                                   25903/11/21
                                        Filed 03/11/21
                                                 Page 19Page
                                                         of 4428Page
                                                                 of 56ID #:24




     1                                      FOURTH CAUSE OF ACTION

  2                               Violation of California Unfair Competition Law

  3                                      Cal. Bus. & Prof. Code § 17200, et seq.

  4                                         (By Plaintiff Against Defendant)

 5                72.    Plaintiff repeats and realleges each and every allegation contained in the paragraphs

 6 above as though fully set forth herein.

 7                73.    California Business and Professions Code section 17200 prohibits any "unlawful,

 8 unfair, or fraudulent business act or practice and unfair, deceptive, untrue or misleading

 9 advertising ... "

10                74.    ROBINHOOD has engaged in unlawful, fraudulent, and unfair business acts and

11       practices in violation of the UCL. There is no countervailing benefit to ROBINHOOD's conduct as

12 complained of herein.

13                75.   ROBINHOOD has engaged in unlawful acts or practices by its violations of the

14 Consumers Legal Remedies Act (Cal. Civ. Code § 1750, et seq.), as set forth through the acts and

15 practices alleged in this Complaint.

16                76.   ROBINHOOD's affirmative misrepresentations and material omissions regarding

17 the services it would provide constitute unfair, deceptive, and misleading business practices.

18                77.   The information Defendant misrepresented and concealed would be and is material

19 to reasonable consumers in that at no time did ROBINHOOD disclose that it would restrict trading

20 for all of its customers without regard for the nature of the trading activity. Further, at no time did

21       ROBINHOOD disclose that it did not have the capabilities to properly service its customers in the

22 provision of its services as became evident when it restricted trading across the board relating to the

23       BLOCKED STOCKS.

24               78.     ROBINHOOD's conduct, misrepresentations, and omissions have also impaired the

25       competition within the market it was attempting to service. ROBINHOOD was onboarding

26       customers without regard to its own backend capabilities or the sophistication of its clientele to the

27       detriment of its competitors.

28       III

                                                          15
                                              CLASS ACTION COMPLAINT

                                                    19
                      Case 2:21-cv-02230
                            Case MDL No. Document
                                         2989 Document
                                                  1-1 Filed
                                                         25903/11/21
                                                              Filed 03/11/21
                                                                       Page 20Page
                                                                               of 4429Page
                                                                                       of 56ID #:25




                        1            79.     Defendant's conduct, misrepresentations, and omissions have prevented Plaintiff

                        2 and Class members from making fully informed decisions about whether to use ROBINHOOD's

                        3 services and had they in fact known of the true nature ofROBINHOOD's services and capabilities,

                       4 they would not have placed their money with ROBINHOOD in the first place, instead putting their

                        5 hard-earned money with a different broker.

                       6             80.    Plaintiff and Class members have suffered an injury in fact, including the loss of

                       7 money and/or property, as a result of Defendant's unfair, unlawful, and/or deceptive practices, as

                       8 set forth herein.

                       9             81.   The wrongful conduct alleged herein occurred, and continues to occur, in the conduct

                      10 of Defendant's business. Defendant's wrongful conduct is part of a pattern or generalized course of

                      11    conduct that is still perpetuated and repeated, in the State of California.

p..,                  12            82.     Plaintiff requests that this Court enjoin ROBINHOOD from continuing its unfair,
~            "§
~ ~          <El      13 unlawful, and/or deceptive practices and to restore Plaintiff and Class members any money
~j~
<r; "' u_
~ ~ ~                 14 Defendant acquired through Defendant's unfair competition including, but not limited to, restitution.
         :>, :=,
....:I   O   ......
p::i     a~           15                                       FIFTH CAUSE OF ACTION
r/J      g   ..0
~..: t~
             P'.1
                      16                              Violation of California False Advertising Law

                      17                                  Cal. Bus. & Prof. Code § 17500, et seq.

                      18                                     (By Plaintiff Against Defendant)

                      19           83.     Plaintiff repeats and realleges each and every allegation contained in the paragraphs

                      20 above as though fully set forth herein.

                      21           84.     California Business and Professions Code section 17500 states: "It is unlawful for

                      22 any ... corporation ... with intent directly or indirectly to dispose of real or personal property ...

                      23 to induce the public to enter into any obligation relating thereto, to make or disseminate or cause to

                      24 be made or disseminated ... from this state before the public in any state, in any newspaper or other

                      25 publication, or any advertising device, ... or in any other manner or means whatever, including over

                      26 the Internet, any statement ... which is untrue or misleading, and which is known, or which by the

                      27 exercise of reasonable care should be known, to be untrue or misleading."

                      28 /II

                                                                              16
                                                                 CLASS ACTION COJVIPLAINT

                                                                       20
                       Case 2:21-cv-02230
                             Case MDL No. Document
                                          2989 Document
                                                   1-1 Filed
                                                          25903/11/21
                                                               Filed 03/11/21
                                                                        Page 21Page
                                                                                of 4430Page
                                                                                        of 56ID #:26
                                                                                        ';




                            1            85.    ROBINHOOD engaged in advertising and marketing in which it caused statements

                        2 to be made or disseminated throughout California about the ability of consumers to engage in

                         3 unlimited commission-free trading with intent to directly or indirectly induce consumers like

                        4       Plaintiff and Class members to use ROBINHOOD.

                        5               86.     ROBINHOOD's statements about unlimited commission-free trading were false,

                        6 misleading, and likely to deceive the public and/or have deceived the public by falsely representing

                        7 the characteristics of them, as set forth above.

                        8               87.     At the time Defendant made and disseminated the statements alleged herein, it knew

                        9 or should have known that the statements were untrue or misleading, and Defendant acted in

                       10 violation of California Business and Professions Code section 17500.

                       11               88.     ROBINHOOD's statements regarding unlimited commission-free trading were

                       12 material to Plaintiffs and Class members' decision to use the platform, and Plaintiff and Class
/1;
...:i        ·s"'
...:i " <8             13       members reasonably relied on Defendant's statements.
~j~
~       "u.            14               89.     Had Plaintiff and Class members known that in fact ROBINHOOD did not intend to
...:i   ~
        >-,  ~
            ;::;
~       4)   .......
µ:i      E :,::        15       offer unlimited commission-free trades on all stocks and that it would instead restrict trading in the
r/J     :§ £
~<!                    16 BLOCKED STOCKS as set forth herein, they reasonably would not have become ROBINHOOD

                       17 customers.

                       18               90.     Plaintiff and members of the Class suffered an injury in fact, including the loss of

                       19 money or property, as a result of Defendants' unfair, unlawful or deceptive practices.

                       20               91.     Plaintiff, on behalf of himself and on behalf of the Class, seeks restitution, injunctive

                       21       relief, and all other allowable relief under Business and Professions Code section 17500.

                       22                                             SIXTH CAUSE OF ACTION

                       23                                                     Negligence

                       24                                         (By Plaintiff Against Defendant)

                       25               92.     Plaintiff repeats and realleges each and every allegation contained in the paragraphs

                       26       above as though fully set forth herein.

                       27               93.    ROBINHOOD owed a duty ofreasonable care to Plaintiff and the Class with respect

                       28       to the provision of their services.

                                                                                   17
                                                                       CLASS ACTION COMPLAINT

                                                                            21
                    Case 2:21-cv-02230
                          Case MDL No. Document
                                       2989 Document
                                                1-1 Filed
                                                       25903/11/21
                                                            Filed 03/11/21
                                                                     Page 22Page
                                                                             of 4431Page
                                                                                     of 56ID #:27
                                                                           'i




                      1          94,    ROBINHOOD breached its duties to Plaintiff and the members of the Class by failing

                     2 to execute trades in accordance with the FINRA Best Execution Rule. This failure was a result of,

                     3 among other things, not having sufficient back office operations that would allow ROBINHOOD to

                     4    take minimally restrictive actions so as to address the events and circumstances that transpired

                     5 during the relevant period.

                     6           95,    As a direct and proximate result ofROBINHOOD's actions, Plaintiff and the Class

                     7 suffered damage,

                     8                                        PRAYER FOR RELIEF

                     9           Plaintiff, on behalf of himself and other putative Class members, prays for judgment against

                    10    ROBINHOOD as follows:

                    11           L      An order certifying the proposed Class, designating Plaintiff as the named

P-<                 12                  representative of the Class, and designating the undersigned as Class Counsel;
...:i       '§
...:i               13           2.     A declaration that Defendant is required to provide notice to the Class and to pay for
is j" 'a<El
<.; u.
...:i ;,..-
        ~    ~      14                  such Notice;
...:i " :l:l
B:J!.a              15           3,     An award to Plaintiff and the Class of damages in an amount to be proven at trial on
~ ~          ti~
                    16                  all Causes of Action except Three through Five;
            il'.l

                    17          4.      For injunctive relief on Counts Three through Five, and any other equitable relief

                    18                  allowed by law on Counts Four and Five;

                    19          5,      An award of prejudgment and post-judgment interest, as provided by law;

                    20          6.      An award of attorneys' fees and costs, as allowed by law; and

                    21          7.      For such other and further relief as the Court may deem just and proper.

                    22 DATED: February 8, 2021                     Respectfully submitted,

                    23                                             KIESEL LAW LLP
                    24

                    25
                                                                   By:
                    26

                    27

                    28

                                                                          18
                                                             CLASS ACTION COMPLAINT
                                                                   22
                 Case 2:21-cv-02230
                       Case MDL No. Document
                                    2989 Document
                                             1-1 Filed
                                                    25903/11/21
                                                         Filed 03/11/21
                                                                  Page 23Page
                                                                          of 4432Page
                                                                                  of 56ID #:28




                      1                                    RICHARD C. DALTON, LLC
                                                           Richard C. Dalton
                  2
                                                           David S. Markun, State Bar No. 150579
                  3
                                                             dmarkun@mzclaw.com
                  4                                        MARKUN ZUSMAN FRENIERE
                                                           COMPTONLLP
                  5                                        17383 West Sunset Blvd., Suite A380
                                                           Pacific Palisades, California 90272
                  6                                        Tel: 310-454-5900
                                                           Fax:310-454-5970
                  7

                  8                                        Edward S. Zusman, State Bar No. 154366
                                                             ezusman@mzclaw.com
                  9                                        MARKUN ZUSMAN FRENIERE
                                                           COMPTONLLP
                 10
                                                           465 California Street, Suite 401
                 11                                        San Francisco, California 94104
                                                           Tel: 415-438-4515
                 12                                        Fax: 415-434-4505
         'E"'l
A.
....:I
....:I " s9      13                                        Attorneys for Plaintiff TAYLOR THOMPSON,
~j~
<I; 1" u.                                                  on behalf of himself and all other California
....:I ~ ~       14
H ;,,     ""
       v .....
                                                           residents similarly situated
Ill Ei :I1       15
       g ..Q
g..: t
r./J

           i;
          ,:Q
                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

                                                           19
                                                 CLASS ACTION COMPLAINT

                                                      23
Case 2:21-cv-02230
      Case MDL No. Document
                   2989 Document
                            1-1 Filed
                                   25903/11/21
                                        Filed 03/11/21
                                                 Page 24Page
                                                         of 4433Page
                                                                 of 56ID #:29
                                                         • i




     I                                   DEMAND FOR JURY TRIAL

 2             Plaintiff, on behalf of himself and on behalf of the Class, demands a jury trial on all issues

 3 so triable.

 4       DATED: February 8, 2021                  Respectfully submitted,

 5                                                KIESEL LAW LLP
 6

 7
                                                  By:
 8
                                                        Jeffrey A. Koncius
 9
                                                        Cherisse H. Cleofe
10
                                                        RICHARD C. DALTON, LLC
11                                                      Richard C. Dalton

12                                                      David S. Markun, State Bar No. 150579
                                                          dmarkun@mzclaw.com
13
                                                        MARKUN ZUSMAN FRENIERE
14                                                      COMPTONLLP
                                                        17383 West Sunset Blvd., Suite A380
15                                                      Pacific Palisades, California 90272
                                                        Tel: 310-454-5900
16                                                      Fax: 310-454-5970
17
                                                        Edward S. Zusman, State Bar No. 154366
18                                                        ezusman@mzclaw.com
                                                        MARKUN ZUSMAN FRENIERE
19                                                      COMPTONLLP
                                                        465 California Street, Suite 401
20                                                      San Francisco, California 94104
                                                        Tel: 415-438-4515
21
                                                        Fax: 415-434-4505
22
                                                        Attorneys for Plaintiff TAYLOR THOMPSON,
23                                                      on behalf of himself and all other California
                                                        residents similarly situated
24

25

26

27

28

                                                        20
                                          CLASS ACTION COMPLAINT

                                                 24
            Case 2:21-cv-02230
                  Case MDL No. Document
                               2989 Document
                                        1-1 Filed
                                               25903/11/21
                                                    Filed 03/11/21
                                                             Page 25Page
                                                                     of 4434Page
                                                                             of 56ID #:30


                                                                                                                                                        CM 010                  .
 ...!!HORNEY OR PARTY \MTHOUT ATTORNEY ram5 state Bar number, and address);                                                         r:oRcouRt usE oNt!oPY
      Paul R. Kiesel, State Bar No. I 98 4                                                                                       CONFORMED
      Jeffrey A. Koncius, State Bar No. l 89803                                                                                    ORIGINAL FILED
       Cherisse H. Cleofe, State Bar No. 290152                                                                                   suparlt,r Court of Oallfornla
                                                                                                                                    Cou1,ty of Los Angeles
          TELEPHONE NO.c
     ATTORNEY FOR (Name):
                                  ?laintiff
       Kiesel Law LLP, 8648 Wilshire Blvd., Beverly Hills, CA 90211
                           f 0) 854-4444             FAXNO.c (310) 854-0812
                                                                                                                                          FEBO 8 2021
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                     Los Angeles
         sTREET ADDRess,          111 N. Hill Street
         MAILING ADDRESS,         111 N. Hill Street                                                                      Sherli R. carter, Executive Ollicer/Clark of Gou t
        c1Tv ANDz1ecoDEc          Los An¥;les 90012
            BRANCH NAME,          Central istrict
      CASE NAME:
      Tavlor Thompson v. Robinhood Financial LLC

 [LI
         CIVIL CASE COVER SHEET
            Unlimited               D     Limited
                                                                         Complex Case Designation
                                                                                                                      CASENZ1STCV04909
            (Amount                       (Amount                    D      Counter    D         Joinder
                                                                                                                       JUDGE:
            demanded                      demanded is               Filed with first appearance by defendant
            exceeds $25,000)              $25,000 or less)              (Cal. Rules of Court, rule 3.402)               DEPT:
                                              Items 1-6 below must be comaleteri (saeinstru"ctions on page 2).
 1. Ch6ck one box below for the case type that best deScfibes·this case:

       B
    Auto Tort
           Auto(22)
                                                    Contract
                                                                  D
                                                          Breach of contractlwarranty (06)
                                                                                                             Provisionally Complex Civil Litigation
                                                                                                             (Cal. Rules of Court, rules 3.400-3.403)
                                                                                                             o· AntitrusVTrade regulation (03)
       __ Uninsured motorist (46)
    Other PI/PD/WD (Personal Injury/Property
    Oiintage/VVr'oi_t{Jful Death) Tort
                                                                  B
                                                          Rule 3.740 collections (09)
                                                          Other collections {09)
                                                                  D
                                                          Insurance coverage (18)
                                                                                                             D
                                                                                                             D
                                                                                                                     Construction defect {10)
                                                                                                                     Mass tort (40}
       D
       B   Asbestos (04)
           Product liablllty (24)
           Medical malpractfce (45)
                                                    ReaJ Property
                                                                  .D
                                                          other contract (37)

                                                                  D
                                                                                                             D
                                                                                                             D
                                                                                                                     Securities litigation {28)
                                                                                                                     Environmental/Toxic tort (30)

       D   Other Pl/PD/WO (23)
                                                          Eminent domain/Inverse
                                                          condemnation {14)
                                                                                                             D       Insurance coverage claims arising from the
                                                                                                                     above listed provisionally complex case
    Non-PIIPD/WD (Other) Tort                                     O_
                                                          Wrongful eviction (33)                                     types (41)
    [Z] Business tort/unfair business practice (07)       Other   D
                                                                real property (26)         Enforcement of Judgment
       D Civil rights (06)                       Unlawful Detainer                                           D
                                                                                                 Enforcement of judgment (20)
       D Defamation (13)                                          D
                                                       Commercial (31)                     Mlsc_ellaneous Civil Complaint
       D Fraud (16)                                               D
                                                       Residential (32)                          RIC0(27)    D
       D Intellectual property (19)                    Drugs(36)  D                                          o·
                                                                                                 Other complafnt (not specified above) (42)
       D Professional negligence (25)            Judicial Review                           Miscellaneous Civil Petition
       D Other non-Pl/PD/WO tort (35}                             D
                                                       Asset forfeiture (05)
                                                                                                             O_
                                                                                                 Partnership and corporate governance (21)
       Employment                                                 D
                                                       Petition re: arbitration award (11)
                                                                                                             D
                                                                                                 Other petition (not specified above) (43)
       D Wrongful termination (36)                                D
                                                       Writ of mandate (02)
       D Other employment (15)                                    D
                                                       Other Judicial review (39)
2. This case l___.l__J Is  .LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring ·exceptional judicial management:
       a. [LI       Large number of separately represented parties                d. [Z] Large number of witnesses
       b.[LJ        Extensive motion practice raising difficult or novel          e,   D   Coordination with related actions pending in one or more courts
                    issues that will be time-consuming to resolve                          in other counties, states, or countries, or in a federal court
       c.   [Z]     Substantial amount of documentary evidence                    f.   D   Substantial posijudgmentjudicial supervision
3. Remedies sought (check all that apply): a.[2] monetary                        b. [ZJ nonmonetary; declaratory or injunctive relief                        c. Opunitive
4. Number of causes of action {specify): 6
5. Thls case             ClJ is         D     is not      a class action suit.
6.      If.there are ...                                                                .. o·u·TTJ ,{'use fonn CM-015.)
                                                                                    .. (Y,
                     any kn.awn related cases, file and serve a notice of related caseWlff
Date: February 8, 2021                                                                     .._
Jeffrey A. Koncius                                                                         !".
                                   (TYPE OR PRINT NAME}                                    '----'-----''-,,!/;;IG~NrrAT~U~R~E~O~F~P/\R=TY~O~R'A~JT~O~R~N~EY=Fo~R~P~AR~TYJ=----
                                                                                 NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     • FIie this cover sheet in addition to any cover sheet required by local court rule.
     • If this case is comp/ex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                          P:1111e 1 of2
Form Adopted for Msndalory Use                                                                                            Cal. Rules of Court, rules 2.30, 3.220, 3.400--3.403, 3.740;
  Judlciaf Council of California                                  CIVIL CASE COVER SHEET                                          Cal. Standards of Judicial Admlnlsllatlon, std, 3,10
     CM-010 [Rev. July 1, 2007]                                                                                                                                 www.courtinro.ca.gov


                                                                                  25
               Case 2:21-cv-02230
                     Case MDL No. Document
                                  2989 Document
                                           1-1 Filed
                                                  25903/11/21
                                                       Filed 03/11/21
                                                                Page 26Page
                                                                        of 4435Page
                                                                                of 56ID #:31

                                                                                                                                             CM-010
                                      INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
  To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
  statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
  one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
  check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
  To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
  sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
  its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
 damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3. 740 collections case on this fonm means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3. 740.
 To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.
                                                           CASE TYPES AND EXAMPLES
 Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                         Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer            Construction Defect (1 O)
           case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
          moton·st claim subject to                      Contract/Warranty Breach-Seller                 Securities Litigation (28)
           arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contracl/                   Insurance Coverage Claims
Other PI/PDIWD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death}                          Other Breach of Contract/Warranty                   case type listed above) {41)
Tort                                                 Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                        County)
                Wrongful Death                                Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                        domestic relations)
          toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                         (not unpaid taxes)
                 Physicians & Surgeons               Other Contract (37)                                     Petition/Certification of Entry of
         Other Professional Health Care                   Contractual Fraud                                     Judgment on Unpaid Taxes
                 Malpractice                              Other Contract Dispute                             other Enforcement of Judgment
    other Pl/PD/WO (23)                          Real Property                                                    Case
         Premises Liability (e.g., slip              Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                and fall)                                 Condemnation (14)                              RICO (27)
         Intentional Bodily Injury/PD/WO             Wrongful Eviction (33)                              Other Complaint (not specified
                (e.g., assault, vandalism)                                                                  above) (42)
                                                     other Real Property (e.g., quiet title) (26)
         Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property
                Emotional Distress                                                                          Injunctive Relref Only (non-
                                                          Mortgage Foreclosure
         Negligent Infliction of                                                                                 harassment)
                                                         Quiet Title
                Emotional Distress                                                                          Mechanics Lien
                                                         Other Real Property (not eminent
         Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                         domain, landlordAenant, or
Non-PI/PDIWD (Other) Tort                                                                                        Case (non-tort/non-complex)
                                                         foreclosure)
                                                 Unlawful Detainer                                          Other Civil Complaint
    Business Toii/Unfair Business
                                                                                                                (non-tort/non-complex)
       Practice (07)                                 Commercial (31)
                                                                                                     Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,              Residential (32)                                    Partnership and Corporate
        false arrest) (not civil                     Drugs (38) (if the case involves illegal                Governance (21)
         harassment) (08)                                drugs, check this item; otherwise,              Other Petition (not specified
    Defamation (e.g., slander, libel)                    report as Commercial or Residential)
           (13)                                                                                              above) (43)
                                                 Judicial Review                                             Civil Harassment
   Fraud (16)                                       Asset Forfeiture (05)                                    Workplace Violence
   Intellectual Property (19)                       Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
   Professional Negligence (25)                     Writ of Mandate (02)                                          Abuse
        Legal Malpractice                                Writ-Administrative Mandamus
                                                                                                             Election Contest
        Other Professional Malpractice                   Writ-Mandamus on Limited Court
                                                                                                             Petition for Name Change
             (not medical or legaO                           Case Matter                                     Petition for Relief From Late
    Other Non-PI/PD/WD Tort (35)                         Writ-Other Limited Court Case                            Claim
Employment
                                                             Review                                          Other Civil Petition
   Wrongful Termination (36)
                                                    Other Judicial Review (39)
   Other Employment (15)                                 Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner A ears
CM-010 [Rev. July 1, 2007)                                                                                                                   Page 2 of 2
                                                     CIVIL CASE COVER SHEET


                                                                         26
                    Case 2:21-cv-02230
                          Case MDL No. Document
                                       2989 Document
                                                1-1 Filed
                                                       25903/11/21
                                                            Filed 03/11/21
                                                                     Page 27Page
                                                                             of 4436Page
                                                                                     of 56ID #:32




               TITLE·Tay Ior Th ompson v. Rob'mhoo d f'1nanc1a
                                                            . I, LLC                                         CASE NUMBER
  SHORT
                                                                                                                            21STCV04909
                                     CIVIL CASE COVER SHEET ADDENDUM AND
                                             STATEMENT OF LOCATION
                      (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                     This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



        Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                        Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


        Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

        Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                        chosen.

                                             Applicable Reasons for Choosing Court Filing Location (Column CJ

1. Class actions must be flied in the Stanley Mask Courthouse, Central District.          7. Location where petilioner resides.
2. Permissive fiflng in central district.                                                 8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                  9. Location Vv'here one or more of the parties resfde.
4. Mandatory personal injury filing in North District.                                  10. Location of Labor Commissioner Office.
                                                                                        11. Mandatory filing location (Hub Cases- unlawful detainer, limited
5. Location \Mlere performance required or defendant resides.
                                                                                        non-collection, limited collection, or personal injury).
6. Location of property or pennanently garaged vehicle.



                                                                                                                       ..


                                    A                                                          B                                                             C
                         Clvil Case Cover Sheet                                          Type of Action                                            Applicable Reasons -
                               Category No.                                             (Check only one)                                            See Step 3 Above

                                Auto (22)            D   A7100 Motor Vehicle - Personal Injury/Property DamageNVrongful Death                     1, 4, 11
   .e ..,
   " ....
      0
   c(                    Uninsured Motorist (46)     D   A7110 Personal Injury/Property DamageMfrongful Death - Uninsured Motorist               1,4, 11
                                                                                                                                  .                                  .




                                                     D   A6070 Asbestos Property Damage                                                          1, 11
                             Asbestos (04)
   ~..,                                              D   A7221 Asbestos - Personal Injury/Wrongful Death                                         1, 11
   !. ~                                                                                                      .~


   e :5
   a. ..
                          Product Liability (24)     D   A7260 Product Liability (not asbestos or toxic/environmental)
                                                                                                      . ..        ..
                                                                                                                                                 1, 4, 11

   ~~
                                                                                                                                           .

                                                                                                                                                  1, 4, 11
    " .E-
   ·c                   Medical Malpractice (45)
                                                     D   A7210 Medical Malpractlce- Physicians & Surgeons

   --"'0;;::-"'"'
   ..      0
                                                     D   A7240 other Professional Health Care Malpractice                                        1, 4, 11



   . "'
   I!! 'ii
   a. ..
   l;; E
                            Other Personal
                            Injury Property
                                                     D
                                                     D
                                                         A7250 Premises Liability {e.g., slip and fall)
                                                         A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                 1, 4, 11
                                                                                                                                                 1, 4, 11
   5~                      Damage Wrongful
                              Death (23)             D
                                                               assault, vandalism, etc.)
                                                         A7270 Intentional Infliction of Emotional Distress                                      1, 4, 11

                                                     D   A7220 Other Personal Injury/Property OamagefVVrongful Death                             1, 4, 11




  LACIV 109 (Rev 2116)                             CIVIL CASE COVER SHEET ADDENDUM                                                             Local Rule 2.3
  LASC Approved 03-04                                 AND STATEMENT OF LOCATION                                                                  Page 1 of4



                                                                                  27
                   Case 2:21-cv-02230
                         Case MDL No. Document
                                      2989 Document
                                               1-1 Filed
                                                      25903/11/21
                                                           Filed 03/11/21
                                                                    Page 28Page
                                                                            of 4437Page
                                                                                    of 56ID #:33


I
SHORT TITLE:
                   Taylor Thompson v. Robinhood Financial, LLC
                                                                                                                                                       CASE NUMBER




                   I .
                       Civil
                                              i:·.·.
                                c·ase ACover. Sheet               <.' _.-.                                                     <.·· a··-•·                             -c
                                                                                                                                                                                                   ._:' -P )Wp1_i_c_abl~
                                                                                                                                                                                              t _Re:asor1s               · ·:_.-'__-
                   I                                                                                                            Typ·e·ofActiOn                                                                -- S~e :step_ 3_
                        __ ....qa_te_g()iy _NO:      ·, · _:.:,   ._.·.·                                                       (Check          only on~)
                                                                                                                                .. ' -_._ ;. ·-- ; . '                                     . </ ·.· Abov~ ••.• ••
                          .      -.   '   .   . ·.                           ''          '       ..·   ..   .·   .··.    ·.'                               ·,· .   .    _-_.   --·   ·-.

                          Business Tort (07)                                      Ii! A6029 other Commercial/Business Tort (not fraud/breach of contract)                                              1),3

    . ,_
    >,
    1:: 0
    a..c
             1::
                              Civil Rights (08)                                   D    A6005 Civil Rights/Discrimination                                                                               1, 2, 3
    erts
    a. ..                     Defamation (13)                                     D    A6010 Defamation (slander/libel)
    ~e
    :,       :,
                                                                                                                                                                                                       1, 2, 3


    -'i? 'S, C:                  Fraud (16)                                       D   A6013 Fraud (no contract)                                                                                        1, 2, 3
    '"oS:
    C:
          0
             ~

                                                                                  D   A6017 Legal Malpractice                                                                                          1, 2, 3
    I!? "ii
    . . C)          Professional Negligence (25)
    a. ..                                                                         D   A6050 other Professional Malpractice (not medical or legal)
    c: E
    0        ..
                                                                                                                                                                                                       1, 2, 3
    zc
                                 other (35)                                       D   A6025 Other Non-Personal Injury/Property Damage tort                                                             1,2,3


        -.
        C:

        E
        >,
                      Wrongful Termination (36)                                   D   A6037 Wrongful Termination                                                                                       1, 2, 3


      .2                                                                          D   A6024 Other Employment Complaint Case                                                                            1, 2, 3
       a.              Other Employment (15)
       E                                                                          D   A6109 Labor Commissioner Appeals                                                                                 10
      w

                                                                                  D A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                                                                                       2,5
                                                                                              eviction)
                    Breach of Contract/ Warranty                                                                                                                                                       2,5
                                (06)                                              D   A6008 Contract/VVarranty Breach -Seller Plaintiff (no fraud/negligence)
                          (not insurance)                                         D   A6019 Negligent Breach of Contract/VVarranty (no fraud)                                                          1, 2, 5

                                                                                  D                                                                                                                    1, 2, 5
                                                                                      A6028 Other Breach of ContracVWarranty (not fraud or negligence)

     0                                                                            D   A6002 Collections Case-Seller Plaintiff                                                                         5, 6, 11
     1: C:
                              Collections (09)
                                                                                  D   A6012 Other Promissory Note/Collections Case
        0                                                                                                                                                                                             5, 11
     (.)
                                                                                  D   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                                                5, 6, 11
                                                                                            Purchased on or after Januaiv 1 2014'

                      Insurance Coverage (18)                                     D   A6015 Insurance Coverage (not complex)                                                                          1, 2, 5,8

                                                                                  D   A6009 Contractual Fraud                                                                                         1, 2, 3, 5
                         Other Contract (37)                                  D       A6031 Tortious Interference                                                                                     1,2,3,5
                                                                              D       A6027 other Contract Dispute(not breach/insurance/fraud/negligence)                                             1, 2, 3,8, 9

                      Eminent Domain/Inverse
                                                                              D A7300 Eminent Domain/Condemnation                                          Number of parcels___                       2,6
                        Condemnation (14)
     ~..e
     a.                Wrongful Eviction (33)                                 D       A6023 Wrongful Eviction Case                                                                                    2,6
    a.
    '""'.             Other Real Property (26)                               D
                                                                              D A6018 Mortgage Foreclosure
                                                                                      A6032 Quiet Title
                                                                                                                                                                                                      2,6
                                                                                                                                                                                                      2,6
                                                                             D        A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)                                    2,6



     .
     ~


     C:
    ·.;
                   Unlawful Detainer-Commercial
                               (31)

                    Unlawful Detainer-Residential
                                                                             D        A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)                                             6, 11


    1;J
                                1321                                         D        A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)                                            6, 11
    Cl
    3                   Unlawful Detainer-
                                                                             D
    1c                 Post-Foreclosure r34,
                                                                                      A6020F Unlawful Detainer-Post-Foreclosure                                                                       2, 6, 11

    ::::,          Unlawful Detainer-Drugs (38)                              D        A6022 Unlawful Detainer-Drugs                                                                                   2, 6, 11



LACIV 109 (Rev 2/16)                                                  CIVIL CASE COVER SHEET ADDENDUM                                                                                             Local Rule 2.3
LASC Approved 03-04                                                      AND STATEMENT OF LOCATION                                                                                                    Page 2 of4

                                                                                                                        28
                             Case 2:21-cv-02230
                                   Case MDL No. Document
                                                2989 Document
                                                         1-1 Filed
                                                                25903/11/21
                                                                     Filed 03/11/21
                                                                              Page 29Page
                                                                                      of 4438Page
                                                                                              of 56ID #:34


ISHORT TITLE:                                                                                                                                               I
                                                                                                                                                                                                                                  I
                                                                                                                                                            CASE NUMBER
                             Taylor Thompson v. Robinhood Financial, LLC

                                             . A         ·.                                 •.                       .               ·.
                                                                                                                                           .. •   B
                                                                                                                                                                · ..   ·.        ..
                                                                                                                                                                                       ·.·   '          C Applicable
                                  CiVil   cas·e Co\/er She"et        •••••
                                                                                                                                           Typ¢-ofA,Ctio~                                        ,Reasons_  -:~_ee step· 3
                                 _. - Pategory_Np:
                                   ",,',     -·-·---·_"_-<-·-.   .... ·      1-.       ·•        ....   ..·. ·· ..       ·. . · ..        cc~~ck_qriyone)·
                                                                                                                                                      '-·         < ·..• .   /        >           .. _ ____ ._Abo_ve_ .. _ ____

                                   Asset Forfeiture (05)                         D    A6108 Asset Forfeiture Case                                                                                2, 3, 6

                                 Petition re Arbitration (11)                    D    A6115 Petition to Compel/ConfirmNacate Arbitration                                                         2, 5
              ~
             ·;;:

             "'·;:;"'
             «i
                                   Writ of Mandate (02)
                                                                              D
                                                                              D
                                                                                      A6151 Writ - Administrative Mandamus
                                                                                      A6152 Writ - Mandamus on Limited Court Case Matter
                                                                                                                                                                                                 2,8
                                                                                                                                                                                                 2
             '5
              ::,
             --,                                                              D       A6153 Writ - Other Limited Court Case Review                                                               2

                                Other Judicial Review (39)                    D       A6150 other Writ /Judicial Review                                                                          2,8

                              Antitrust/Trade Regulation (03)                 D       A6003 AntitrusUTrade Regulation                                                                            1,2,8
              C:
              0
            ~                    Construction Defect (10)                     D       A6007 Construction Defect
            .2'                                                                                                                                                                                  1,2,3
            '.:i
            ><                  Claims Involving Mass Tort
                                                                              D       A6006 Claims Involving Mass Tort
            "'
            C.                                (40)                                                                                                                                               1, 2, 8
            E
             0
            u                    Securities Utigation (28)                    D       A6035 Securities Litigation Case                                                                           1, 2, 8
            .2:-
            «i
             C:                         Toxic Tort
             0                                                               D        A6036 Toxic Tori/Environmental                                                                             1, 2, 3, 8
           ·.;                      Environmental {30)
            ·;;:
            e
           ll.
                               Insurance Coverage Claims
                                                                             D        A6014 Insurance Coverage/Subrogation (complex case only)                                                1, 2, 5, 8
                                 from Complex Case (41)

                                                                             D        A6141 Sister State Judgment                                                                            2, 5, 11

    -"' -"'
     C:

     E E
                   C:
                         .




                                       Enforcement
                                                                             D       A6160 Abstract of Judgment
                                                                             D A6107 Confession of Judgment {non.domestic relations)
                                                                                                                                                                                             2,6
                                                                                                                                                                                             2,9
                 ..,
    --
     "'            Cl
     !::!                           of Judgment (20)                         D       A6140 Administrative Agency Award {not unpaid taxes)
     0             ::,                                                                                                                                                                       2,8
     C:          -,
    w              0                                                         D A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax                                                2,8
                                                                             D       A6112 Other Enforcement of Judgment Case                                                                2, 8, 9


     .
     ::,
     0
               J!l
               ~
                C:
                                          RICO (27)                          D

                                                                             D
                                                                                     A6033 Racketeering (RICO) Case

                                                                                     A6030 Declaratory Relief Only
                                                                                                                                                                                             1, 2, 8

                                                                                                                                                                                             1, 2, 8
    "'
     C:
    .!!!
               C.
               E
    '"~." ~u
                 0                  other Complaints                         D       A6040 Injunctive Relief Only (not domestic/harassment)                                                  2,8
                               (Not Specified Above) (42)                    D       A6011 Other Commercial Complaint Case (non·torUnon·compfex)                                             1, 2, 8
              u                                                              D       A6000 Other Civil Complaint (non-torUnon-complex)                                                       1, 2, 8

                                Partnership Corporation
                                                                             D       A6113 Partnership and Corporate Governance Case                                                         2,8
                                   Governance {21)


    .. .
    ::,
    0
                C:
                0
                                                                             D
                                                                             D
                                                                                     A6121 Civil Harassment
                                                                                     A6123 Workplace Harassment
                                                                                                                                                                                             2, 3, 9
                                                                                                                                                                                             2,3,9
    "' "'
    C:
       ~                                                                     D       A6124 Elder/Dependent Adult Abuse Case                                                                  2, 3, 9
    "' ll.                        Other Petitions (Not


 ~
    .."
 'iii
             ~
             u
                                 Specified Above) (43)                    D
                                                                          D
                                                                                     A6190 Electron Contest
                                                                                     A6110 Petition for Change of Name/Change of Gender
                                                                                                                                                                                             2
                                                                                                                                                                                             2, 7
                                                                          D          A6170 Petition for Relief from Late Claim Law
                                                                                                                                                                                             2,3,8
                                                                          D          A6100 Other Civil Petition
                                                                                                                                                                                             2,9




LACIV 109 (Rev 2/16)                                                CIVIL CASE COVER SHEET ADDENDUM                                                                                   Local Rule           2.3
LASC Approved 03-04                                                    AND STATEMENT OF LOCATION                                                                                             Page 3 of 4

                                                                                                                           29
             Case 2:21-cv-02230
                   Case MDL No. Document
                                2989 Document
                                         1-1 Filed
                                                25903/11/21
                                                     Filed 03/11/21
                                                              Page 30Page
                                                                      of 4439Page
                                                                              of 56ID #:35


 SHORT TITLE:                                                                            CASE NUMBER
                Taylor Thompson v. Robinhood Financial, LLC



Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                     ADDRESS:
   REASON:
                                                                    Pursuant to Local Rule 2.3.(a)(1)(A) - Class Actions to be filed
    "1 1. D 2. D 3. D 4. 0 5. D 6. D 7. D 8. D 9. D 10. D 11.       in Central District



   CITY:                                    STATE:     ZIP CODE:




Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                          District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(l)(E)l.




  Dated: February 8, 2021




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1.   Original Complaint or Petition.

      2.    If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3.   Civil Case Cover Sheet, Judicial Council form CM-010.

      4.    Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
            02/16).

      5.    Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.

      6.    A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
            minor under 18 years of age will be required by Court in order to issue a summons.

      7.    Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
            must be served along with the summons and complaint, or other initiating pleading in the case.




 LACIV 109 (Rev 2116)                    CIVIL CASE COVER SHEET ADDENDUM                                                Local Rule 2.3
 LASC Approved 03-04                        AND STATEMENT OF LOCATION                                                     Page 4 of 4

                                                                     30
       Case 2:21-cv-02230
             Case MDL No. Document
                          2989 Document
                                   1-1 Filed
                                          25903/11/21
                                               Filed 03/11/21
                                                        Page 31Page
                                                                of 4440Page
                                                                        of 56ID #:36



                                                                                                                                                        SUM-100
                                           SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                       (SOLO PARA USO DE LA CORTE)
                                  (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
                                                                                                                   CONFORMED COPY
(AV/SO AL DEMANDADOJ:                                                                                                ORIGINAL FILED
                                                                                                                    suPertor ·court_ of C_all,fornla
 ROBINHOOD FINANCIAL LLC                                                                                               county of t.o.s Ang_eles



YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                           FEBO 8 2021
(LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                              $ltenl R. Caner, executiVa Olllcer/Gla.1k of Gourt
 TAYLOR THOMPSON, on behalf of himself and all other California
 residents similarly situated
                                                        .
                                                                                                                                          .

 NOTICE! You have been sUBd. The court may de-cide against you without your being heard unless you respond within 30 days. Read the Information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call wlll not protect you. Your written response must be in proper legal form If you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/se/fhefp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk far a fee walver"tarm. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken _without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofitlegal services program. You can locate
 these nonprofit groups at the Californla Legal Services Web site (www.fawhelpcalifornia.org), the Callfomia Courts Online Self-Help Center
 (www,courtinfo,ca.gav/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
 1A VISOI Lohan demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su vers/6n. Lea la informaci6n a
 continuaci6n.
    Tiene 30 DfAS DE CA LENDARIO despu~s de que le entreguen esta citaci6n y pape/es legates para presentar una respuesta par escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una flamada telef6nica no lo protegen. Su_ respuesta por escrlto tlene que a star
 en Formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un farmulario qua usted pueda USiilf para su respuesta_,
 Puede encontrar estos farmu/arios de la carte y mBs informaci6n en el Centro de Ayuda de /as Cortes de California (www.sucorte.ca.govJ, an la
 biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puade pagar la cuota de presentaci6n, pida al secretario de la carte
 que led~ un formulario de exencl6n de pago de cuotas. SI no presents su respuesta a tiempo, puede perder al caso por incumplimiento y la corle le
 podta quitar su sue/do, dinero y bienes sin m~s advertencia.
   Hay otros requisitos legate~. Es recamendabfe que 1/ame a un abogado inmedi8tamente. Si no conace a un abogado, puede 1/amar a un serv/c/o de
 remisi6n a abagados, Si no puede-pagar a un abogado, es poslbfe que cump/a con /os requisitos para abtener serviclos tegafes gratu/tos de un
 programa de servlclos leg ales sin fines de lucro. Puede encontrar estos grupOIS sin fines de tucro en el s/tio web de California Legal Services,
 (Www.lawhelpcallfornia.orgJ, en el Centro de Ayuda de las Cortes de California, (Www.sucorte.ca.govJ o panil'}ndose en contacto con la corle o el
 co/egia de abogadas locales. AVJSO:_ Por fey, la carte tiene derecho a reclamar /as cuatas y los costos exentos por lmpaner un gravamen sabre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida med/ante un acuerdo a una concesi6n de arbitrafe en un caso de derecho civil. Tiene que
 pagar el gravamen de la carte antes de que la carte pueda desechar el caso,
The name and address of the court is:                                                                      CASE NUMBER:
(El nombre y direcci6n de la corte es):                                                                    (Ndmerode21      STCVOII 909
Los Angeles Superior Court - Central District
111 N. Hill Street, Los Angeles, CA 90012
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, Is:
(El nombre, la direcci6n y el nUmero de te/efano def abogado de/ demandante, o def demandante que no tiene abogado, es):
Jeffrey A. Koncius, Kiesel Law LLP, 8648 Wilshire Blvd., Beverly Hills, CA 90211, (310) 854-4444
                              Sherri R. Carter, Clerk
DATE:            f EB O8 202\                                       Cler1<, by                         STEVEfJ OREW                                     , Deputy
(Fecha)                                                            (Secretario)                                                                          (Adjunto)
(For proof of service of this summons, use Proofof Service of Summons (form POS-01 OJ.)
(Para prueba de entrega de esta citaU6n use el formulario Proof of Seivice of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                  1.       D
                                          as an individual defendant.
                                      2.   [:J   as the person sued under the fictitious name of (specify):



                                      3.   [X]   on behalf of (specify):     ROBIN HOOD FINANCIAL LLC

                                           under:   D       CCP 416.10 (corporation)
                                                                                                            D       CCP 416.60 (minor)
                                                    CJ      CCP 416.20 (defunct corporation)                D       CCP 416.70 (conservatee)
                                                    CJ      CCP 416.40 (association or partnership)         D       CCP 416.90 (authorized person)
                                                  [X] other(specify): Corp. Code 17701.16
                                      4.   D     by personal delivery on (date):
                                                                                                                                                           Paue1 of1
Form Adopted for Mandatory Use                                          SUMMONS                                                  Code of Civil Procedure§§ 412)1.0, 465
  Judicial Council of Ca!ffomia                                                                                                                   W\Wl.courtlnfo.ca,gov
  SUM-100 [Rev. July 1, 2009]




                                                                            31
Case 2:21-cv-02230
      Case MDL No. Document
                   2989 Document
                            1-1 Filed
                                   25903/11/21
                                        Filed 03/11/21
                                                 Page 32Page
                                                         of 4441Page
                                                                 of 56ID #:37




    1 Paul R. Kiesel, State Bar No. 119854
        kiesel@kiesel. law
    2 Jeffrey A. Koncius, State Bar No. 189803
        koncius@kiesel.law                                        coNFOAIVIED COPY
    3 Cherisse H. Cleofe, State Bar No. 290152                     sup<;filJ~J';:~L.-of~lfor01a
                                                                     county o_f Los Ange1 _es
        cleofe@kiesel.law
    4 KIESEL LAW LLP
      8648 Wilshire Boulevard
                                                                         FEB oe 2021
    5 Beverly Hills, California 90211-2910
      Tel:    310-854-4444                                   Sharri R. ea~er, Exaculi'le Officer/Clerk of Court
    6 Fax: 310-854-0812

    7 Richard C. Dalton, State Bar No. 268598
         rick@rickdaltonlaw.com
    8 RICHARD C. DALTON, LLC
      P.0.Box358
   9 Carencro, Louisiana 70520
      Tel:      (337) 371-0375
  10
      [Additional Counsel on signature page.]
  11
      Attorneys for Plaintiff TAYLOR THOMPSON,
  12 on behalf of himself and all other California
      residents similarly situated
  13
                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
  14
                           COUNTY OF LOS ANGELES, CENTRAL DISTRICT
  15
      TAYLOR THOMPSON, on behalf of himself
  16 and all other California residents similarly
                                                   Case No.
                                                               21STCV04909
      situated,                                    CLASS ACTION
  17
                      Plaintiff,                   DECLARATION OF PLAINTIFF
  18                                               TAYLOR THOMPSON PURSUANT TO
              v.                                   CALIFORNIA CIVIL CODE SECTION
  19                                               1780(d)
      ROBINHOOD FINANCIAL LLC,
  20
                      Defendant.
  21

  22

  23

  24

  25

  26

  27

  28

                               DECLARATION OF TAYLOR THOMPSON
                         PURSUANT TO CALIFORNIA CIVIL CODE SECTION 1780(d)


                                            32
             Case
                II 2:21-cv-02230
                    Case MDL No. Document
                                 2989 Document
                                          1-1 Filed
                                                 25903/11/21
                                                      Filed 03/11/21
                                                               Page 33Page
                                                                       of 4442Page
                                                                               of 56ID #:38
OocuSign Envelope ID: 8E488F1D-6890-40F7-94B4-2663904947B6




                  1                             DECLARATION OF TAYLOR THOMPSON

               2              I, Taylor Thompson, declare as follows:

               3              I.      I am a party in the above-entitled action. I have personal knowledge of the facts set

               4      forth herein. If called as a witness, I could and would competently testify to the matters stated

               5 herein.9

               6              2.      I make this Declaration pursuant to California Civil Code section 1780(d) to state

               7      facts showing that this action has been commenced in the proper county for trial in this action.

               8              3.     On January 26 and 27, 2021, I used the Robinhood platform to place several orders,

               9 which Robinhood canceled. These events occurred while I was in Los Angeles, California.

              10             4.      To the best of my knowledge, this action has been commenced in the proper judicial

              11      district because a substantial part of the transaction giving rise to the liability of Defendant occurred

              12 within this district, because Defendant has received substantial compensation from doing business

              13      in this district, and because it is subject to the Court's personal jurisdiction with respect to this

              14 action.

             15              I declare under penalty of perjury under the laws of the State of California that the foregoing

             16 is true and correct.

             17              Executed February 8, 2021, at Los Angeles, California.

             18

             19
                                                                          Taylor Thompson
             20

             21

             22
             23

             24

             25

             26

             27

             28
                                                                         I
                                                DECLARATION OF TAYLOR THOMPSON
                                          PURSUANT TO CALIFORNIA CIVIL CODE SECTION 1780(d)


                                                                 33
           Case 2:21-cv-02230
                 Case MDL No. Document
                              2989 Document
                                       1-1 Filed
                                              25903/11/21
                                                   Filed 03/11/21
                                                            Page 34Page
                                                                    of 4443Page
                                                                            of 56ID #:39



  1

  2
                                                                              .
                                                                                      ,LE
                                                                                     Court of California
                                                                                                              .
  3
                                                                      ..,ug~~~~Y      of Los Angeles


  4                                                                           FEB 23 2021
                                                                                                          ccr/C\erk
                                                                                                          1
                                                                    ·11erri R. CaJ    ,   1/i·;;,·.JJj"      depu

                                                                      ~
  5

  6

  7

  8


  9
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                                 FOR THE COUNTY OF LOS ANGELES
11

12
         Taylor Thompson                              ) Case No.: 21STCV04909
                                                      )
13
                              Plai ntiff,             ~   INITIAL STATUS CONFERENCE ORDER
14
         Vs                                           ~   (COMPLEX LITIGATION)
15
                                                      ) REVISED AS OF 6/18/2020
         Robinhood Financial LLC                      )
16                                                        Case assigned for all purposes to
                                                      )
                                                      )   Judge Amy D. Hogue
17                            Defendant               )   Spring Street Courthouse
                                                      )   Department 7
18                                                    )   ISC Date: May 07, 2021 at 10:00 a.m.
                                                      )
19

20

21              This case has been assigned for all purposes to Judge Amy D. Hogue, Complex
22
         Litigation, Department 7. PLEASE READ THE COURTROOM INFORMATION FOR

         DEPARTMENT 7 POSTED ON THE COURT'S WEBSITE (www.lacomt.org.)
2 4· '
   k·
                The Court has scheduled an Initial Status Conference on May 07, 2021 at 10:00 a.m. in
25 '

26 "     Department 7, Second Floor, 312 North Spring Street, Los Angeles, California 90012.

27       Department 7 is scheduled to implement new technology (LACourtConnect) on July 6,
28




                                                            1




                                                      34
           Case 2:21-cv-02230
                 Case MDL No. Document
                              2989 Document
                                       1-1 Filed
                                              25903/11/21
                                                   Filed 03/11/21
                                                            Page 35Page
                                                                    of 4444Page
                                                                            of 56ID #:40



  1
        2020. This technology will allow parties and counsel to appear by telephone or video-
  2
        conference. To minimize social contact and avoid COVID-19 contamination of employees
  3
        working inside the courthouse, the Court strongly encourages all parties and counsel to
  4

  5
        appear remotely (via LACourtConnect) rather than in person. 1 If any party or counsel

  6     believes he or she has good cause to appear in person, please post a request on the e-service
  7
        message board at least two days before the appearance. When appearing via telephone or
  8
        video-conference, please call in from a quiet place and bear in mind that the technology
  9
        only allows one person to be heard at a time. Please pause frequently so that the Court can
10

11      interject questions and direct the discussion to the issues that are most important to the

12      Court.
13
                 To minimize foot traffic in the courthouse during the COVID-19 pandemic,
14
        Department 7 no longer accepts paper filings or courtesy copies.
15

16
                 The purpose of the Initial Status Conference is to identify the most fair and efficient way

17      of proceeding with the case. To that end, the Court strongly encourages the parties to propose

18      any and all approaches to case management that will promote the fair and efficient handling of
19
        the case. The Court is particularly interested in identifying dispositive or significant issues that
20
        may be addressed earlier rather than later in the case. For example, if an important issue in the
21

22      case is the adrnjssibility of critical evidence (such as expert testimony), an early motion in limine

        to decide that issue may be the most efficient way to proceed. If the Court' s interpretation of
24·.'
  1,.   provisions in a contract is a key issue, it may make sense for the plaintiff to amend the complaint
25 ·'

2s·

27
                 1
28                 To prevent the spread of COVID-19 , everyone in the courthouse is currently required to wear a mask and
        mainta in soc ial di stancing.



                                                                     2




                                                                35
            Case 2:21-cv-02230
                  Case MDL No. Document
                               2989 Document
                                        1-1 Filed
                                               25903/11/21
                                                    Filed 03/11/21
                                                             Page 36Page
                                                                     of 4445Page
                                                                             of 56ID #:41



 1       (or the defendant to amend the answer) to attach a copy of the contract so that the court can
 2
         adjudicate the issue in a demurrer.
 3
                  The Court orders counsel for all parties to confer via telephone, videoconference or other
 4

 5
         real time technology, at least 20 days before the Initial Status Conference. The purpose of the

 6       meeting is to discuss the following issues so that counsel can prepare a Joint Statement to be

 7
         filed with the Court five court days before the Initial Status Conference. All parties in
 8
         Department 7 must sign up with an e-service provider and activate a message board so that
 9
         the Court can communicate with counsel prior to the ISC. The Court orders the parties to
10

11       agree upon and sign up with an e-service provider (Case Anywhere, File & ServeXpress, or

12       Case Homepage) at least 15 days before to the ISC. So that the Court can promptly issue
13
         an order appointing the e-service provider, the Court orders Plaintiff's counsel to identify
14
         the selected e-service provider by sending an email to Dept. 7 at SSCDept7@lacourt.org at
15
         least 10 days prior to the ISC. Please remember that electronic service is not the same as
16

17       electronic filing. At present, only traditional methods of filing (physical delivery of original

18       papers or fax filing) are available in the Complex departments. To reserve a hearing date,
19
         please telephone the courtroom staff at (213) 310-7007 when the motion is ready to be
20
         filed.
21

22                Plaintiff' s counsel should take the lead in preparing the Joint Statement and in ensuring

23       that it includes a brief description of the facts and causes of action and addresses the following
24 :
  1.,.   questions.

             I) Are there any issues of judicial recusal or disqualification?
26 '

             2) Are any parties improperly named as defendants?
27

28           3) Will either side challenge jurisdiction or venue or move to compel arbitration?



                                                               3




                                                          36
              Case 2:21-cv-02230
                    Case MDL No. Document
                                 2989 Document
                                          1-1 Filed
                                                 25903/11/21
                                                      Filed 03/11/21
                                                               Page 37Page
                                                                       of 4446Page
                                                                               of 56ID #:42




 1             4) What are the key legal and factual issues affecting each side's evaluation of this case?
 2
                5) Are any of these key issues suitable for an early adjudication? For example, does it make
 3
                    sense for the court to promptly adjudicate a statute of limitation defense, interpret a
 4


 5
                    provision in a statute, adjudicate the adequacy of a class representative, or decide the

 6                  admissibility of critical evidence?

 7
                6) Is the most efficient procedure for presenting key issues to the court a motion, bifurcated
 8
                    trial, motion in limine, motion to certify or deny class certification, or another
 9
                    proceeding?
10

11             7) How and when do the parties plan to engage in the various forms of discovery? 2

12              8) Does it make sense to bifurcate certain issues for discovery or trial?
13
               9) How will the parties preserve evidence and uniformly identify documents produced in
14
                    discovery?
15
                10) Do the parties need to execute a joint stipulation for protective order? The court
16

17                  recommends the model protective orders found on the Los Angeles Superior Court

18                  Website under "Civil Tools for Litigators."
19
                11) Will the parties employ a mediator or ask the Court to order a mandatory settlement
20
                    conference as a means of alternative dispute resolution (ADR)?
21

22              12) Does any party have insurance (indemnity or reimbursement) and are there any potential

23=:                coverage issues that may affect settlement.

2t
25 :
  .:::·,

                      2
26 '                    If electronically stored information must be produced, the court e ncourages the parties to have their
           respective IT consultants/employees participate in the meet and confer process addressing(]) the information
27         management systems employed by the parties; (2) the location and custodians of information (i ncluding the
           ide ntification of network and e mail servers and hard drives maintained by target custodians); (3) the format in which
28         electronicall y stored information will be produced ; (4) the type ofESI that will be produced , i.e., data files , ema il s,
           etc.; (5) appropriate search criteria for focused requests.



                                                                             4




                                                                        37
             Case 2:21-cv-02230
                   Case MDL No. Document
                                2989 Document
                                         1-1 Filed
                                                25903/11/21
                                                     Filed 03/11/21
                                                              Page 38Page
                                                                      of 4447Page
                                                                              of 56ID #:43




 1        In addition to addressing these questions, the parties' Joint Statement must include the following
 2
          information.
 3
               13) The estimated size of any putative class.3
 4

 5
               14) A deadline for adding and serving any new parties.

 6             15) The parties' selected e-service provider (Case Anywhere, FileandServeXpress, or Case

 7
                   Homepage). 4
 8
               16) A description (including case numbers) of any related cases pending in other courts
 9
                   (including class actions with overlapping class definitions).
10

11             17) Whether the parties stipulate that discovery and/or pleading stays entered by the Court fo

12                 case management purposes are excluded from the five year rule under Code of Civil
13
                   Procedure Section 583 .310.
14
               18) A service list identifying all primary and secondary counsel along with their firm names,
15
                   addresses, telephone numbers, email addresses and fax numbers.
16

17             19) Recommended dates and times for the following:

18                      a. The next status conference.
19
                        b. Medi ation completion.
20
                        c. A filing deadline (and proposed briefing schedule) for key motions or
21

22                           proceedings, if any.

23 <



25.'                 3
                       In class action/PAGA Initi al Status Conferences, the court generally orders the parties to utili ze the
26
     .·   procedure approved in Bel-Aire West Landscape, Inc. v. Superior Court (2007) 149 Cal.App.4 1h 554, sharing the cos
          eq uall y.
                     4
27                     E-service does not effect uate a justiciable filing with the court. Until Los Angeles Superior Court
          activates e-fi ling for the co mplex c ivil departments, the parties must file or fax file paper docume nts with the court.
28        Uploading a docume nt onto thee-serv ice provider's website provides notice to the court and to the parties but does
          not place the m in the public record or effectuate a fi ling with the court.



                                                                            5




                                                                      38
         Case 2:21-cv-02230
               Case MDL No. Document
                            2989 Document
                                     1-1 Filed
                                            25903/11/21
                                                 Filed 03/11/21
                                                          Page 39Page
                                                                  of 4448Page
                                                                          of 56ID #:44




 1     To the extent the parties are unable to agree on the matters to be addressed in the Joint
 2
       Statement, each side may state its position in point/counterpoint fashion.
 3
                The Court directs each defendant to file a Notice of Appearance for purposes of
 4

 5
       identifying and serving all counsel. The Notice of Appearance shall be without prejudice to any

 6     affi rmative defense, cross complaint, affi rmative defense or jurisdictional challenge.

 7
                The Court stays all other proceedings in this action. The Court issues the stay to
 8
       assist the Court and the parties in this "complex" case by ensuring, among other things, an
 9
       orderly schedule for briefi ng and hearings on procedural and substantive challenges to the
10

11     complai nt. Thi s stay precludes the filing of any answer, demurrer, motion to strike, or motion

12     challenging the jurisdiction of the Court. Although this stay applies to formal discovery, it does
13
       not prevent the parties from informally exchanging documents or information that may assist in
14
       their initi al evaluation of the issues presented in thi s case. Any future stay ordered by the Court
15
       fo r purposes of case management is not a stay under Code of Civil Procedure section 583.310
16

17     unless the Court so orders.

18              The Court orders Pl aintiffs' counsel to serve this Initial Status Conference Order on
19
       counsel for Defendan t(s), or if counsel is not known, on Defendant(s) within five (5) days of the
20
       date of this Order. If the Complaint has not been served as of the date of this Order, Counsel for
21

22     Pl ai ntiff must serve the Complaint within five (5) days of the date of this Order.




25
       Dated:          fEB 2 3 2021
26 '


27

28                                                            Judge of the Superior Court



                                                              6




                                                         39
                                                         Case 2:21-cv-02230
                                                               Case MDL No. Document
                                                                            2989 Document
                                                                                     1-1 Filed
                                                                                            25903/11/21
                                                                                                 Filed 03/11/21
                                                                                                          Page 40Page
                                                                                                                  of 4449Page
                                                                                                                          of 56ID #:45

                                                          SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                                 Civil Division
                                                                           Central District, Spring Street Courthouse, Department 7

                                                       21STCV04909                                                                      February 23, 2021
                                                       TAYLOR THOMPSON vs ROBINHOOD FINANCIAL LLC                                               9:14 AM


                                                       Judge: Honorable Amy D. Hogue                      CSR: None
                                                       Judicial Assistant: A. Morales                     ERM: None
                                                       Courtroom Assistant: T. Bivins                     Deputy Sheriff: None

                                                       APPEARANCES:
                                                       For Plaintiff(s): No Appearances
                                                       For Defendant(s): No Appearances
SEE NUNC PRO TUNC MINUTE ORDER OF 02/23/2021 9:18 AM




                                                       NATURE OF PROCEEDINGS: Court Order Re Newly Assigned Case

                                                       By this order, the Court determines this case to be Complex according to Rule 3.400 of the
                                                       California Rules of Court. The Clerk’s Office has randomly assigned this case to this department
                                                       for all purposes.

                                                       By this order, the Court stays the case, except for service of the Summons and Complaint. The
                                                       stay continues at least until the Initial Status Conference. Initial Status Conference is set for
                                                       02/23/2021 at 10:00 AM in this department. At least 20 days prior to the Initial Status
                                                       Conference, counsel for all parties must discuss the issues set forth in the Initial Status
                                                       Conference Order issued this date. The Initial Status Conference Order is to help the Court and
                                                       the parties manage this complex case by developing an orderly schedule for briefing, discovery,
                                                       and court hearings. The parties are informally encouraged to exchange documents and
                                                       information as may be useful for case evaluation.

                                                       Responsive pleadings shall not be filed until further Order of the Court. Parties must file a Notice
                                                       of Appearance in lieu of an Answer or other responsive pleading. The filing of a Notice of
                                                       Appearance shall not constitute a waiver of any substantive or procedural challenge to the
                                                       Complaint. Nothing in this order stays the time for filing an Affidavit of Prejudice pursuant to
                                                       Code of Civil Procedure Section 170.6.

                                                       Counsel are directed to access the following link for information on procedures in the Complex
                                                       litigation Program courtrooms: http://www.lacourt.org/division/civil/CI0037.aspx

                                                       Pursuant to Government Code Sections 70616(a) and 70616(b), a single complex fee of one
                                                       thousand dollars ($1,000.00) must be paid on behalf of all plaintiffs. For defendants, a complex
                                                       fee of one thousand dollars ($1,000.00) must be paid for each defendant, intervenor, respondent
                                                       or adverse party, not to exceed, for each separate case number, a total of eighteen thousand
                                                       dollars ($18,000.00), collected from all defendants, intervenors, respondents, or adverse parties.
                                                                                                  Minute Order                                 Page 1 of 2


                                                                                                       40
                                                         Case 2:21-cv-02230
                                                               Case MDL No. Document
                                                                            2989 Document
                                                                                     1-1 Filed
                                                                                            25903/11/21
                                                                                                 Filed 03/11/21
                                                                                                          Page 41Page
                                                                                                                  of 4450Page
                                                                                                                          of 56ID #:46

                                                          SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                                 Civil Division
                                                                           Central District, Spring Street Courthouse, Department 7

                                                       21STCV04909                                                                     February 23, 2021
                                                       TAYLOR THOMPSON vs ROBINHOOD FINANCIAL LLC                                              9:14 AM


                                                       Judge: Honorable Amy D. Hogue                     CSR: None
                                                       Judicial Assistant: A. Morales                    ERM: None
                                                       Courtroom Assistant: T. Bivins                    Deputy Sheriff: None

                                                       All such fees are ordered to be paid to Los Angeles Superior Court, within 10 days of service of
                                                       this order.

                                                       The plaintiff must serve a copy of this minute order and the attached Initial Status Conference
                                                       Order on all parties forthwith and file a Proof of Service in this department within 7 days of
                                                       service. Certificate of Mailing is attached.
SEE NUNC PRO TUNC MINUTE ORDER OF 02/23/2021 9:18 AM




                                                                                                 Minute Order                                 Page 2 of 2


                                                                                                      41
       Case 2:21-cv-02230
             Case MDL No. Document
                          2989 Document
                                   1-1 Filed
                                          25903/11/21
                                               Filed 03/11/21
                                                        Page 42Page
                                                                of 4451Page
                                                                        of 56ID #:47
                                                                                 Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Spring Street Courthouse
312 North Spring Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Taylor Thompson
DEFENDANT/RESPONDENT:
Robinhood Financial LLC
                                                                           CASE NUMBER:
                        CERTIFICATE OF MAILING                             21STCV04909

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order (Court Order Re Newly Assigned
Case) of 02/23/2021, Initial Status Conference Order upon each party or counsel named below by placing
the document for collection and mailing so as to cause it to be deposited in the United States mail at the
courthouse in Los Angeles, California, one copy of the original filed/entered herein in a separate sealed
envelope to each address as shown below with the postage thereon fully prepaid, in accordance with
standard court practices.




    Paul R. Kiesel
    Kiesel Law LLP
    8648 Wilshire Blvd
    Beverly Hills, CA 90211




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 02/23/2021                                    By:   A. Morales
                                                           Deputy Clerk




                                     CERTIFICATE
                                               42OF MAILING
  Case 2:21-cv-02230
        Case MDL No. Document
                     2989 Document
                              1-1 Filed
                                     25903/11/21
                                          Filed 03/11/21
                                                   Page 43Page
                                                           of 4452Page
                                                                   of 56ID #:48

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                     Central District, Spring Street Courthouse, Department 7

21STCV04909                                                                     February 23, 2021
TAYLOR THOMPSON vs ROBINHOOD FINANCIAL LLC                                              9:18 AM


Judge: Honorable Amy D. Hogue                       CSR: None
Judicial Assistant: A. Morales                      ERM: None
Courtroom Assistant: T. Bivins                      Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Nunc Pro Tunc Order

It appearing to the Court that through inadvertence and/or clerical error, the minute order of
02/23/2021 in the above-entitled action does not properly reflect the Court's order. Said minute
order is ordered corrected nunc pro tunc as of 2/23/2021, as follows:

By striking: Initial Status Conference is set for 02/23/2021 at 10:00 AM in this Department.

By substituting: Initial Status Conference is set for 05/07/2021 at 10:00 AM in this Department.



Counsel for plaintiff is ordered to give notice.

Certificate of Mailing is attached.




                                           Minute Order                                Page 1 of 1


                                                   43
       Case 2:21-cv-02230
             Case MDL No. Document
                          2989 Document
                                   1-1 Filed
                                          25903/11/21
                                               Filed 03/11/21
                                                        Page 44Page
                                                                of 4453Page
                                                                        of 56ID #:49
                                                                                  Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Spring Street Courthouse
312 North Spring Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Taylor Thompson
DEFENDANT/RESPONDENT:
Robinhood Financial LLC
                                                                            CASE NUMBER:
                        CERTIFICATE OF MAILING                              21STCV04909

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order (Nunc Pro Tunc Order) of
02/23/2021 upon each party or counsel named below by placing the document for collection and mailing
so as to cause it to be deposited in the United States mail at the courthouse in Los Angeles, California, one
copy of the original filed/entered herein in a separate sealed envelope to each address as shown below
with the postage thereon fully prepaid, in accordance with standard court practices.




    Paul R. Kiesel
    Kiesel Law LLP
    8648 Wilshire Blvd
    Beverly Hills, CA 90211




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 02/23/2021                                     By:   A. Morales
                                                            Deputy Clerk




                                      CERTIFICATE
                                                44OF MAILING
                       CaseCase
                            2:21-cv-02230
                                 MDL No.
                                UNITED    2989
                                           Document
                                       STATES    Document
                                              DISTRICT  2 Filed
                                                            259
                                                       COURT,   03/11/21
                                                                  Filed
                                                              CENTRAL   03/11/21
                                                                           Page
                                                                      DISTRICT    1 Page
                                                                                    of 3 Page
                                                                                         54 of 56
                                                                               OF CALIFORNIA   ID #:50
                                                                             CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself                     )        DEFENDANTS                 ( Check box if you are representing yourself                   )
Taylor Thompson, on behalf of himself and all other California residents similarly
                                                                                             Robinhood Financial LLC
situated

(b) County of Residence of First Listed Plaintiff Los Angeles County County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES)                                                            (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                          Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.                                        representing yourself, provide the same information.
                                                                                             BIRD, MARELLA, BOXER, WOLPERT, NESSIM, DROOKS, LINCENBERG & RHOW, P.C.
Kiesel Law LLP
                                                                                             1875 Century Park East, 23rd Floor, Los Angeles, California 90067-2561
8648 Wilshire Boulevard, Beverly Hills, California 90211-2910
                                                                                             Telephone: (310) 201-2100
Telephone: (310) 854-4444

II. BASIS OF JURISDICTION (Place an X in one box only.)                             III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                         (Place an X in one box for plaintiff and one for defendant)
                                                                                                                 PTF         DEF                                            PTF       DEF
    1. U.S. Government                  3. Federal Question (U.S.                                                      1           1   Incorporated or Principal Place            4         4
                                                                                    Citizen of This State
    Plaintiff                           Government Not a Party)                                                                        of Business in this State
                                                                                    Citizen of Another State           2           2   Incorporated and Principal Place           5         5
                                                                                                                                       of Business in Another State
    2. U.S. Government                  4. Diversity (Indicate Citizenship          Citizen or Subject of a
                                                                                    Foreign Country                    3           3 Foreign Nation                               6         6
    Defendant                           of Parties in Item III)

IV. ORIGIN (Place an X in one box only.)
                                                                                                                                               6. Multidistrict        8. Multidistrict
     1. Original         2. Removed from            3. Remanded from         4. Reinstated or         5. Transferred from Another                 Litigation -            Litigation -
       Proceeding           State Court                Appellate Court          Reopened                 District (Specify)                       Transfer                Direct File


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                   Yes          No       (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                        Yes         No                        MONEY DEMANDED IN COMPLAINT: $ unknown
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause.         Do not cite jurisdictional statutes unless diversity.)
Class action complaint alleging breach of implied covenant of good faith and fair dealing, breach of fiduciary duty, violation of Cal. Civ. Code §§ 1750, et seq., violation of
Cal. Bus. & Prof. Code § 17200, et seq., violation of Cal. Bus. & Prof. Code § 17500, et seq., and negligence.

VII. NATURE OF SUIT (Place an X in one box only).
     OTHER STATUTES                  CONTRACT             REAL PROPERTY CONT.               IMMIGRATION                    PRISONER PETITIONS                     PROPERTY RIGHTS
    375 False Claims Act           110 Insurance               240 Torts to Land            462 Naturalization               Habeas Corpus:                  820 Copyrights
                                                                                            Application                     463 Alien Detainee
    376 Qui Tam                    120 Marine                   245 Tort Product                                                                             830 Patent
    (31 USC 3729(a))                                            Liability                 465 Other                         510 Motions to Vacate
                                   130 Miller Act               290 All Other Real        Immigration Actions               Sentence                         835 Patent - Abbreviated
    400 State                                                                                                               530 General                      New Drug Application
    Reapportionment                                             Property                      TORTS
                                    140 Negotiable                                                                          535 Death Penalty
    410 Antitrust                   Instrument                      TORTS               PERSONAL PROPERTY                                                    840 Trademark
                                    150 Recovery of           PERSONAL INJURY                                                   Other:                       880 Defend Trade Secrets Act
    430 Banks and Banking                                                                 370 Other Fraud
                                    Overpayment &              310 Airplane                                                 540 Mandamus/Other               of 2016 (DTSA)
    450 Commerce/ICC                Enforcement of                                          371 Truth in Lending
                                                               315 Airplane                                                                                       SOCIAL SECURITY
    Rates/Etc.                      Judgment                   Product Liability                                            550 Civil Rights
    460 Deportation                                                                         380 Other Personal
                                    151 Medicare Act           320 Assault, Libel &         Property Damage                 555 Prison Condition             861 HIA (1395ff)
    470 Racketeer Influ-                                       Slander
    enced & Corrupt Org.            152 Recovery of                                         385 Property Damage                                              862 Black Lung (923)
                                                               330 Fed. Employers'                                       560 Civil Detainee
                                    Defaulted Student                                       Product Liability            Conditions of
    480 Consumer Credit                                        Liability                                                                                     863 DIWC/DIWW (405 (g))
                                    Loan (Excl. Vet.)                                        BANKRUPTCY                  Confinement
    485 Telephone                                              340 Marine                                                                                    864 SSID Title XVI
    Consumer Protection Act        153 Recovery of                                          422 Appeal 28              FORFEITURE/PENALTY
                                                               345 Marine Product           USC 158
    490 Cable/Sat TV               Overpayment of              Liability                                                625 Drug Related                     865 RSI (405 (g))
                                   Vet. Benefits                                            423 Withdrawal 28           Seizure of Property 21
    850 Securities/Com-                                        350 Motor Vehicle            USC 157                     USC 881                                   FEDERAL TAX SUITS
    modities/Exchange              160 Stockholders'
                                   Suits                       355 Motor Vehicle             CIVIL RIGHTS                690 Other                           870 Taxes (U.S. Plaintiff or
    890 Other Statutory                                        Product Liability                                                                             Defendant)
    Actions                         190 Other                                               440 Other Civil Rights                 LABOR
                                                               360 Other Personal                                                                            871 IRS-Third Party 26 USC
    891 Agricultural Acts           Contract                   Injury                       441 Voting                      710 Fair Labor Standards         7609
                                                                                                                            Act
    893 Environmental              195 Contract                362 Personal Injury-
                                   Product Liability           Med Malpratice               442 Employment                  720 Labor/Mgmt.
    Matters                                                                                 443 Housing/                    Relations
    895 Freedom of Info.           196 Franchise               365 Personal Injury-
                                                               Product Liability            Accommodations
    Act                                                                                                                     740 Railway Labor Act
                                   REAL PROPERTY                                            445 American with
    896 Arbitration                                            367 Health Care/                                             751 Family and Medical
                                   210 Land                    Pharmaceutical               Disabilities-
    899 Admin. Procedures                                                                   Employment                      Leave Act
                                   Condemnation                Personal Injury
    Act/Review of Appeal of                                    Product Liability            446 American with               790 Other Labor
                                   220 Foreclosure
    Agency Decision                                                                         Disabilities-Other              Litigation
                                                               368 Asbestos
    950 Constitutionality of       230 Rent Lease &            Personal Injury                                              791 Employee Ret. Inc.
                                                                                            448 Education
    State Statutes                 Ejectment                   Product Liability                                            Security Act

FOR OFFICE USE ONLY:                     Case Number:
CV-71 (10/20)                                                                   CIVIL COVER SHEET                                                                         Page 1 of 3
                          CaseCase
                               2:21-cv-02230
                                    MDL No.
                                   UNITED    2989
                                              Document
                                          STATES    Document
                                                 DISTRICT  2 Filed
                                                               259
                                                          COURT,   03/11/21
                                                                     Filed
                                                                 CENTRAL   03/11/21
                                                                              Page
                                                                         DISTRICT    2 Page
                                                                                       of 3 Page
                                                                                            55 of 56
                                                                                  OF CALIFORNIA   ID #:51
                                                                                 CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.
QUESTION A: Was this case removed
from state court?                                                   STATE CASE WAS PENDING IN THE COUNTY OF:                                     INITIAL DIVISION IN CACD IS:
                    Yes         No
                                                         Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                            Western
If "no, " skip to Question B. If "yes," check the
box to the right that applies, enter the                 Orange                                                                                             Southern
corresponding division in response to
Question E, below, and continue from there.              Riverside or San Bernardino                                                                         Eastern



QUESTION B: Is the United States, or B.1. Do 50% or more of the defendants who reside in                             YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  the district reside in Orange Co.?                                              Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?                                                                                            from there.
                                                    check one of the boxes to the right
                    Yes         No
                                                                                                                     NO. Continue to Question B.2.

                                                    B.2. Do 50% or more of the defendants who reside in              YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question C. If "yes," answer      the district reside in Riverside and/or San Bernardino           Enter "Eastern" in response to Question E, below, and continue
Question B.1, at right.                             Counties? (Consider the two counties together.)                  from there.

                                                    check one of the boxes to the right                              NO. Your case will initially be assigned to the Western Division.
                                                                                                                     Enter "Western" in response to Question E, below, and continue
                                                                                                                     from there.

QUESTION C: Is the United States, or C.1. Do 50% or more of the plaintiffs who reside in the                         YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?                                                  Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                                            from there.
                                                    check one of the boxes to the right
                    Yes         No
                                                                                                                     NO. Continue to Question C.2.

                                                    C.2. Do 50% or more of the plaintiffs who reside in the          YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer      district reside in Riverside and/or San Bernardino               Enter "Eastern" in response to Question E, below, and continue
Question C.1, at right.                             Counties? (Consider the two counties together.)                  from there.

                                                    check one of the boxes to the right                              NO. Your case will initially be assigned to the Western Division.
                                                                                                                     Enter "Western" in response to Question E, below, and continue
                                                                                                                     from there.
                                                                                                                A.                         B.                             C.
                                                                                                                                    Riverside or San            Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                    Orange County                Bernardino County            Santa Barbara, or San
                                                                                                                                                                 Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)

                D.1. Is there at least one answer in Column A?                                                 D.2. Is there at least one answer in Column B?
                                        Yes              No                                                                           Yes            No
                    If "yes," your case will initially be assigned to the                                         If "yes," your case will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                             EASTERN DIVISION.
     Enter "Southern" in response to Question E, below, and continue from there.                                  Enter "Eastern" in response to Question E, below.
                          If "no," go to question D2 to the right.                                           If "no," your case will be assigned to the WESTERN DIVISION.
                                                                                                                 Enter "Western" in response to Question E, below.


QUESTION E: Initial Division?                                                                                               INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                                                                WESTERN

QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                    Yes              No
 CV-71 (10/20)                                                                     CIVIL COVER SHEET                                                                      Page 2 of 3
                        CaseCase
                             2:21-cv-02230
                                  MDL No.
                                 UNITED    2989
                                            Document
                                        STATES    Document
                                               DISTRICT  2 Filed
                                                             259
                                                        COURT,   03/11/21
                                                                   Filed
                                                               CENTRAL   03/11/21
                                                                            Page
                                                                       DISTRICT    3 Page
                                                                                     of 3 Page
                                                                                          56 of 56
                                                                                OF CALIFORNIA   ID #:52
                                                                             CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                         NO                  YES

        If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                                     NO                  YES
        If yes, list case number(s):     21-cv-00835, 21-cv-00837


        Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or
                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /s/ Naeun Rim                                                                                       DATE: 03/11/21

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                   923)

        863                       DIWC             All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

        863                       DIWW             All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
                                                   amended. (42 U.S.C. 405 (g))


        864                       SSID             All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
                                                   amended.

        865                       RSI              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42 U.S.C. 405 (g))




CV-71 (10/20)                                                                  CIVIL COVER SHEET                                                                   Page 3 of 3
